              Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 1 of 82




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     MIRROR IMAGING, LLC,

                 Plaintiff                                  Case No. 6:21-cv-_________
                                                                             0464

                 v.                                         JURY TRIAL DEMANDED


     JPMORGAN CHASE BANK, N.A.,

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Mirror Imaging, LLC (“Plaintiff”) hereby files this Original Complaint for Patent Infringement

against Defendant JPMorgan Chase Bank, N.A. (“JPM” or “Defendant”), and alleges, upon information

and belief, as follows:

                                              THE PARTIES

1.      Mirror Imaging, LLC is a limited liability company organized and existing under the laws of the

        State of Michigan with its principal place of business at 27500 Donald Court, Warren, Michigan

        48092.

2.      Plaintiff Mirror Imaging, LLC is a decades-old company founded in 1997 by the inventors of the

        Mirror Imaging Patents: Michael Schulze and Richard Gagnon. The start-up was formed in order

        to address what Mirror Imaging and its founders recognized was an unsolved need in the financial

        services industry; namely, the inefficient and costly archive record retrieval processes available at

        the time. Indeed, Mirror Imaging built the first ever system implementing the inventive and

        unconventional patented approach in August 1998, which it was able to seamlessly integrate with




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 1
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 2 of 82




     the existing systems in use by its bank client at the time. The patented Mirror Imaging system was

     heralded at the time for its efficiencies and data security, but was soon met in the industry by deep-

     pocketed competitors and was cornered out of the very market it had created.

3.   Upon information and belief, Defendant is a foreign financial institution organized and existing

     under the laws of the State of New York, with a principal place of business located in the State of

     New York. Defendant may be served through its registered agent in the State of Texas at CT

     Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. On information and

     belief, in its extensive role as a consumer and business financial institution (whether Commercial

     Bank, Thrift, or Credit Union), JPM makes, uses, sells, offers to sell, and otherwise provides

     financial account and/or depository services (including but not limited to credit cards, debit cards,

     checking accounts, and secured/unsecured loans) to consumers throughout the State of Texas,

     including in this judicial District, and introduces such services into the stream of commerce

     knowing and intending that they would be extensively used in the State of Texas and in this judicial

     District. On information and belief, JPM specifically targets customers in the State of Texas and

     in this judicial District.

                                  JURISDICTION AND VENUE

4.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

5.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages; the provision and support of payment

     cards; the provision and support of checking accounts; the provision and support of secured and

     unsecured loans; and further including maintaining physical facilities) its services in the State of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               2
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 3 of 82




     Texas and in this District. Defendant has purposefully and voluntarily made its business services,

     including the infringing systems and services, available to residents of this District and into the

     stream of commerce with the intention and expectation that they will be purchased and/or used by

     consumers in this District. On information and belief, JPM is a provider of: (i) payment cards and

     card services; (ii) checking account services; and (iii) secured and unsecured loans, throughout the

     United States.

6.   On information and belief, Defendant maintains physical brick-and-mortar business locations in

     the State of Texas and within this District, retains employees specifically in this District for the

     purpose of servicing customers in this District, and generates substantial revenues from its business

     activities in this District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              3
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 4 of 82




     See https://locator.chase.com/.

7.   On information and belief, JPM has a substantial presence in the State of Texas and within this

     District, as exemplified by the LinkedIn Profile Page for JPM, which indicates there are 2809

     employees of JPM residing in San Antonio, with another 805 in Austin and 90 in El Paso.




     See JPM LinkedIn Profile Page, at:

     https://www.linkedin.com/company/jpmorganchase/people/?keywords=texas.

8.   On information and belief, JPM provides a plurality of financial services, including but not limited

     to providing and supporting payment cards (including but not limited to credit cards, debit cards,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             4
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 5 of 82




      and/or prepaid cards) as the Issuing Bank or Card Issuer for such cards, to businesses and

      individuals located in the State of Texas and within this District.

9.    Further on information and belief, JPM provides a plurality of financial services, including but not

      limited to providing and supporting personal and/or business checking accounts, to businesses and

      individuals located in the State of Texas and within this District.

10.   Further on information and belief, JPM provides a plurality of financial services, including but not

      limited to providing and supporting secured and/or unsecured loans (including but not limited to

      mortgage loans, vehicle loans, personal loans, and/or business loans) to businesses and/or

      individuals located in the State of Texas and within this District.

11.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

      1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established business

      presence in this District.

                                         PATENTS-IN-SUIT

12.   Plaintiff is the sole and exclusive owner, by assignment, of U.S. Patent Nos. 6,963,866 (“the ’866

      Patent”); 7,552,118 (“the ’118 Patent”); 7,836,067 (“the ’067 Patent”); 9,141,612 (“the ’612

      Patent”); 9,928,275 (“the ’275 Patent”); 10,013,435 (“the ’435 Patent”); 10,262,009 (“the ’009

      Patent”); and 10,402,447 (“the ’447 Patent”) (hereinafter collectively referred to as “the Mirror

      Imaging Patents”).

13.   By written instruments duly filed with the United States Patent and Trademark Office, the named

      inventors of the Mirror Imaging Patents assigned all rights, title, and interest in the Mirror Imaging

      Patents to Plaintiff Mirror Imaging LLC. Such Assignments are recorded in the records of the

      United States Patent and Trademark Office as follows: (i) the ’866 Patent at Reel 017575 and

      Frame 0468; (ii) the ’118 Patent at Reel 016894 and Frame 0812; (iii) the ’067 Patent at Reel




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                5
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 6 of 82




      022859 and Frame 0046; (iv) the ’612 Patent at Reel 031895 and Frame 0565; (v) the ’275 Patent

      at Reel 042914 and Frame 0800; (vi) the ’435 Patent at Reel 045441 and Frame 0755; (vii) the

      ’009 Patent at Reel 047051 and Frame 0578; and (viii) the ’447 Patent at Reel 048527 and Frame

      0382. As such, Plaintiff Mirror Imaging LLC has sole and exclusive standing to assert the Mirror

      Imaging Patents and to bring these causes of action.

14.   The Mirror Imaging Patents are valid, enforceable, and were duly issued in full compliance with

      Title 35 of the United States Code.

15.   The inventions described and claimed in the Mirror Imaging Patents were independently invented

      by joint inventors Michael D. Schulze and Richard J. Gagnon.

16.   Messrs. Schulze and Gagnon are pioneering inventors, and the Mirror Imaging Patents represent

      substantial technological advancements in the financial services industry which were

      unconventional at the time of invention. Indeed, the Mirror Imaging Patents have been back-cited

      in patents issued to JP Morgan Chase, USAA, Sterling Commerce, First USA Bank, and Wells

      Fargo, among others. In fact, Mr. Schulze is the former General Lab Manager and Quality Analyst

      at Great Lakes Technologies, where he designed and managed the Microfilm Processing

      Laboratory Business Unit consisting of four processing laboratories across three states. Similarly,

      Mr. Gagnon is the former chairman and majority owner of Universal Images, Inc., which from

      1989 to 2012 was a computer graphics and digital post-production company operating principally

      in the television advertising industry.

17.   The Mirror Imaging Patents each include numerous claims defining distinct inventions. No single

      claim is representative of any other.

18.   The priority date of each of the Mirror Imaging Patents is at least as early as April 13, 1999. As

      of the priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 7 of 82




      routine. Among other things, as of the priority date, providers in the financial services industry

      were configured in such a way that archived documents were stored in either on-site or off-site

      facilities in one of “microfiche, microfilm, digitally, or by some other electronic storage means.”

      See ’447 Patent at 1:45-51. In order to retrieve an archived document, the financial institution

      would expend substantial human resources, as the back-office processes as of the date of invention

      were time consuming, labor intensive, and expensive. See ’447 Patent at 2:1-15. The concept of

      interlinking multiple data storage facilities via an electronic interface to accomplish record

      retrieval without the substantial back-office effort was unconventional as of the date of invention.

      See ’447 Patent at 2:25-52.

19.   As recognized in the intrinsic record, the inventions as claimed solved the technological problems

      associated with back-office records retrieval by interlinking multiple data storage facilities. This

      technological solution and inventive concept allowed financial institutions, for the first time, to

      outsource the responsibilities associated with obtaining archived documents. See ’447 Patent at

      9:37-46. Moreover, such technological solutions greatly improved the functionality of the data

      archive systems as of the date of invention by providing unconventional access to both the on-site

      and off-site storage databases from a common interlinked interface.

20.   The inventive technological solution to the technological problem facing the industry as of the date

      of invention is specifically described in the intrinsic record. As explained by the patentee to the

      United States Patent Examiner, the technological problem addressed by the claimed inventions

      centered on the selective archiving and retrieving of financial documents stored in separate

      electronic storage systems by using an unconventional interface linked to both storage systems.

      See Amendment and Response dated December 4, 2017, at 7-8. Again, the technological solution

      captured in the claims “empowers a financial institution to access and retrieve financial documents




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              7
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 8 of 82




      from both storage systems in a more efficient and cost-effective manner.” Id. Such a solution was

      neither well-known nor conventional to skilled artisans in April 1999. Id. at 8. The evidence of

      record, including sworn declarations, supports this fact. Among other things, as of the date of

      invention: (i) there were no service providers in the industry servicing bank clients without having

      the client perform more labor to outsource retrievals; (ii) banks were required to perform additional

      re-keying of information and use additional manpower in order to outsource retrievals; (iii) banks

      were not inclined to outsource retrievals due to the prohibitive costs; and (iv) outsourcing services

      were not cost-effective or efficient. Id. The claimed technological solution, however, overcame

      these deficiencies while improving efficiencies, reducing costs, and technologically improving

      banking systems. Id. Moreover, the inventions received contemporaneous industry praise for

      providing transparent digital retrieval, reducing staffing requirements, and reducing costs for

      equipment and service contracts.       Id.   Such facts establish the unconventionality of the

      technological solution and the inventive concepts captured in the claims.

21.   The inventions as claimed add substantially more than the mere retrieval of financial records.

      Rather, and as explained in the intrinsic record, they provide a hybrid on-site and third party (off-

      site) storage solution within a single interface interlinked with both storage systems.          See

      Amendment and Response dated December 4, 2017, at 9. Moreover, the inventions as claimed

      include components arrayed in a distributed architecture that minimizes the impact on network and

      system resources. Id.

22.   The claims of the ’275 Patent, the ’435 Patent, the ’009 Patent, and the ’447 Patent (collectively,

      the “Post-Alice Mirror Imaging Patents”) were all correctly allowed by the Patent Examiners over

      the multitude of eligibility arguments raised by FiServ, Jack Henry, Q2 Software, American

      National Bank of Texas, and Hanmi Bank. Those arguments, as presented in the Declaration of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               8
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 9 of 82




      William R. Michalson, were all overcome by the claims of the Post-Alice Mirror Imaging Patents.

      Likewise, United States Patent Office Examiners Lodhi and Vital allowed the claims of

      Application Number 16/541,962 to issue on October 23, 2019 over this same collection of

      eligibility arguments. See Notice of Allowance, dated October 23, 2019. Thus, deference is owed

      the educated and informed decisions of the Examiners to allow the claims of the Post-Alice Mirror

      Imaging Patents over the various eligibility arguments raised in the Michalson Declaration. Stone

      Basket Innov. v. Cook Medical, 892 F.3d 1175, 1179 (Fed. Cir. 2018) (“when prior art is listed on

      the face of a patent, the examiner is presumed to have considered it”) (citing Shire LLC v. Amneal

      Pharm., LLC, 802 F.3d 1301, 1307 (Fed. Cir. 2015)); Exmark Mfg. v. Briggs & Stratton, 879 F.3d

      1332, 1342 (Fed. Cir. 2018); see also Dkt. 1022 in PTAB-CMB 2018-00014 (Michalson

      Declaration, dated January 11, 2018); Dkt. 1022 in PTAB-CBM 2018-00015 (Michalson

      Declaration, dated January 11, 2018); Dkt. 1022 in PTAB-CBM 2018-00016 (Michalson

      Declaration, dated January 9, 2018); and Dkt. 1022 in PTAB-CBM 2018-00017 (Michalson

      Declaration, dated January 10, 2018).

23.   Further, the claims of Post-Alice Mirror Imaging Patents ’009 and ’447 each were correctly

      allowed by the Patent Examiners over the multitude of additional eligibility arguments raised by

      FiServ, Jack Henry, Q2 Software, American National Bank of Texas, and Hanmi Bank. Those

      arguments, as presented in: (i) the Declarations of Stephen Gray; (ii) the Declarations of John V.

      Ashley; (iii) the various Orders issued by the Patent Trial and Appeal Board in Covered Business

      Method Reviews relating to the non Post-Alice Mirror Imaging Patents; (iv) the Briefing of the

      parties in the Covered Business Method Reviews relating to the non Post-Alice Mirror Imaging

      Patents; and (v) the other references as cited on the face of the ’009 and ’447 Patents, were all

      overcome by the claims of those Post-Alice Mirror Imaging Patents. Likewise, United States




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 10 of 82




      Patent Office Examiners Lodhi and Vital allowed the claims of Application Number 16/541,962

      to issue on October 23, 2019 over this same collection of eligibility arguments. See Notice of

      Allowance, dated October 23, 2019. Thus, deference is owed the educated and informed decisions

      of the Examiners to allow the claims of Post-Alice Mirror Imaging Patents ’009 and ’447 over the

      various eligibility arguments raised in the art of record on the face of those Patents. Stone Basket

      Innov. v. Cook Medical, 892 F.3d 1175, 1179 (Fed. Cir. 2018) (“when prior art is listed on the face

      of a patent, the examiner is presumed to have considered it”) (citing Shire LLC v. Amneal Pharm.,

      LLC, 802 F.3d 1301, 1307 (Fed. Cir. 2015)); Exmark Mfg. v. Briggs & Stratton, 879 F.3d 1332,

      1342 (Fed. Cir. 2018). Moreover, any additional arguments relating to eligibility as may be made

      are necessarily merely cumulative with those already considered, and rejected, by the Patent

      Examiners in allowing the Post-Alice Mirror Imaging Patents. See, e.g., Technology Licensing

      Corp. v. Videotek, Inc., 545 F.3d 1316, 1337 (Fed. Cir. 2008).

24.   As of the date of invention in April 1999, the conventional and deficient state of the art was

      embodied in the Kodak ImageLink Digital Workstation. See ’447 Patent at 10:11-24 and 14:52-

      15:8. The ImageLink system, like others of the time, could not overcome a unique problem in the

      field of financial document storage: the inability to store, organize, and retrieve financial

      documents based on a predetermined document parameter in on-site (or first) and off-site (or

      second) storage systems through an interlinked and unified interface. See id. at 14:52-15:8

      (discussing the narrow utility of the Kodak ImageLink system by showing how the claimed

      invention improves and fundamentally expands that functionality). In view of the foregoing, the

      inventive concepts captured in the claims of the Mirror Imaging Patents were unconventional and

      allow for substantially more than the mere retrieval of financial records.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             10
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 11 of 82




25.   The inventions of the Mirror Imaging Patents capture technological improvements in the form of

      a novel architecture comprising separate electronic storage systems (locally or remotely), based

      on specific document parameters within an integrated system, with a single interlinked interface.

      The claims of the Mirror Imaging Patents, therefore, are specifically tailored to solve discrete

      problems that existed as of the date of invention.

26.   As further evidence of the unconventionality of the technological solutions captured in the claims

      of the Mirror Imaging Patents as of 1999, the United States Congress did not enact the Check

      Clearing for the 21st Century Act (“Check 21 Act”) until October 2003. The Check 21 Act, among

      other things, provided for the substitution of electronic copies of checks (“substitute checks” or

      “image replacement documents”) in lieu of paper for clearing. As such, the concept of interlinking

      on-site and off-site electronic storage platforms was less prevalent as of the date of invention,

      given the hard-copy check storage requirements of 1999.

27.   As further evidence of the stated non-routine aspects of the inventions, during prosecution of the

      ’275 Patent, Examiner Andalib Lodhi, along with Primary Examiner Scott Waldren, jointly and

      expressly considered whether the claims of the ’275 Patent were eligible under 35 USC §101 in

      view of the United States Supreme Court’s decision in Alice. See, e.g., Examiner Initiated

      Interview Summary, dated December 5, 2017. Following a series of rejections, amendments, and

      interviews, Examiners Lodhi and Waldren affirmatively and expressly found that the claims are in

      fact patent eligible under 35 USC §101, and allowed such claims over the then-pending eligibility

      (§ 101) rejection. A few short months later, and notwithstanding the clear concern and attention

      to eligibility under 35 U.S.C. § 101 as a focus of the examination, the same pair of Examiners

      allowed all claims of the ’435 Patent without expressing any eligibility objections to the claims as

      presented. Likewise, Examiner Lodhi then partnered with Primary Examiner Pierre Vital to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             11
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 12 of 82




      examine and allow the claims of the ’009 and ’447 Patents. Again, and notwithstanding the clear

      concern and attention to eligibility under 35 U.S.C. § 101 as a focus of the examination, especially

      on the part of Examiner Lodhi, the pair of Examiners allowed all claims of the ’009 and ’447

      Patents without expressing any eligibility objections to the claims as presented. Finally, Examiner

      Lodhi then partnered with Primary Examiner Pierre Vital to examine and allow the claims of the

      ’962 Application to issue on October 23, 2019 without expressing any eligibility objections to the

      claims as presented. See Notice of Allowance, dated October 23, 2019.

28.   Accordingly, each of the claims of the Post-Alice Mirror Imaging Patents were specifically allowed

      over all eligibility arguments relating to 35 U.S.C. § 101, including those raised by FiServ, Jack

      Henry, Q2 Software, American National Bank of Texas, Hanmi Bank, and the experienced

      professional Examiners at the United States Patent and Trademark Office.

29.   Plaintiff alleges infringement on the part of Defendant of the ’275 Patent, the ’435 Patent, the ’009

      Patent, and the ’447 Patent (collectively as the “Asserted Patents”).

30.   The ’275 Patent relates generally to systems and methods wherein an electronically stored financial

      document is either maintained in a first storage system when a parameter associated with the

      document is greater than a pre-selected parameter or in a second storage system when the

      parameter associated with the document is less than or equal to the pre-selected parameter. A

      request for a stored financial document is received and the requested financial document parameter

      is compared to the pre-selected financial document parameter to determine if the electronically

      stored financial document's parameter is more than, less than, or equal to the pre-selected

      parameter. In processing the request, a processing unit compares and electronically accesses one

      of the storage systems in response to the comparison of the pre-selected parameter to the

      electronically stored financial document's parameters. After accessing the appropriate storage




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              12
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 13 of 82




      system, the requested electronically stored financial document can be reproduced, and/or

      distributed. See Abstract, ’275 Patent.

31.   The ’435 Patent relates generally to systems and methods wherein an electronically stored financial

      document is either maintained in a first storage system when a parameter associated with the

      document is greater than a pre-selected parameter or in a second storage system when the

      parameter associated with the document is less than or equal to the pre-selected parameter. A

      request for a stored financial document is received and the requested financial document parameter

      is compared to the pre-selected financial document parameter to determine if the electronically

      stored financial document's parameter is more than, less than, or equal to the pre-selected

      parameter. By using an interlinked interface, an electronic processor compares and electronically

      accesses one of the storage systems in response to the comparison of the pre-selected parameter to

      the electronically stored financial document's parameters. After accessing the appropriate storage

      system, the requested electronically stored financial document can be reproduced, and/or

      distributed. See Abstract, ’435 Patent.

32.   The ’009 Patent relates generally to systems and methods wherein an electronically stored financial

      document is either maintained in a first storage system when a parameter associated with the

      document is greater than a pre-selected parameter or in a second storage system when the

      parameter associated with the document is less than or equal to the pre-selected parameter. A

      request for a stored financial document is received and the requested financial document parameter

      is compared to the pre-selected financial document parameter to determine if the electronically

      stored financial document's parameter is more than, less than, or equal to the pre-selected

      parameter. By using an interlinked interface, at least one electronic processor compares and

      electronically accesses one of the storage systems in response to the comparison of the pre-selected




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             13
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 14 of 82




      parameter to the electronically stored financial document's parameters. After accessing the

      appropriate storage system, the requested electronically stored financial document can be

      reproduced, and/or distributed. See Abstract, ’009 Patent.

33.   The ’447 Patent relates generally to systems and methods wherein an electronically stored financial

      document is either maintained in a first storage system when a parameter associated with the

      document is greater than a pre-selected parameter or in a second storage system when the

      parameter associated with the document is less than or equal to the pre-selected parameter. A

      request for a stored financial document is received and the requested financial document parameter

      is compared by the at least one electronic processor to the pre-selected financial document

      parameter to determine if the electronically stored financial document's parameter is more than,

      less than, or equal to the pre-selected parameter after the request is received. By using an

      interlinked interface, at least one electronic processor compares and electronically accesses one of

      the storage systems in response to the comparison of the pre-selected parameter to the

      electronically stored financial document's parameters. After accessing the appropriate storage

      system, the requested electronically stored financial document can be reproduced, and/or

      distributed. See Abstract, ’447 Patent.

34.   As noted, the claims of the Asserted Patents have priority to at least April 13, 1999. At that time,

      the use of a common interlinked interface to provide direct access to both on-site and off-site

      storage databases was non-routine and unconventional. Indeed, the inability of the state of the art

      as of the date of invention to effectively manipulate and interface with multiple data storage

      systems is what lead to the conception and reduction to practice of the inventions as claimed. More

      specifically, in June 1998, the inventors of the Mirror Imaging Patents conceived of the claimed

      inventions when it became apparent that financial institutions and the leading data service provider




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             14
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 15 of 82




      (Dallas-based Carreker-Antinori) did not possess the software and related technologies capable of

      carrying out the efficient location and retrieval of financial documents from a plurality of archives.

      The inventive solution was, at the time, entirely unconventional, and even Carreker-Antinori

      deferred to the inventors of the Mirror Imaging Patents to overcome the technological problem in

      the industry.

35.   As further evidence of the unconventionality of the claimed technological solutions, the current

      industry leader in the space – Viewpointe Archive Services, LLC – did not even exist until 2000,

      and even then was an attempt on the part of the founding institutions (which were “some of the

      largest institutions in financial services” at the time) to address the problem already resolved by

      the claims of the Asserted Patents; namely, to “solve the information management challenges of

      the financial industry” by creating a hosted management service. See Viewpointe History and

      Values, at: https://www.viewpointe.com/about-us/history-values/ (as visited March 24, 2021).

      Today, Viewpointe boasts that: “The Viewpointe Payment Archive is among the world’s largest

      storage environments, holding the majority of all payment related content in North America for

      the    nation’s   largest    institutions.”       See    Viewpointe      Payment      Archive,     at:

      https://www.viewpointe.com/our-services/content-services/payment-archive/ (as visited March

      24, 2021).

36.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or abstract

      ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous now

      (and, as a result, are widely infringed), the specific combinations of elements, as recited in the

      claims, were not conventional or routine at the time of the invention.

37.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               15
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 16 of 82




38.   As noted above, during prosecution of each of the Post-Alice Mirror Imaging Patents, the

      Examiners of record specifically considered whether the claims at issue were eligible under 35

      USC §101 in view of the United States Supreme Court’s decision in Alice. In each instance, after

      due consideration, the Examiners found that the claims are in fact patent eligible under 35 USC

      §101, and allowed all claims. The Patent Examiners were, in each instance, correct; all of the

      claims of the Asserted Patents are patent-eligible.

39.   The ’275 Patent was examined by Primary United States Patent Examiner Scott Waldron, together

      with Assistant Examiner Andalib Lodhi. During the examination of the ’275 Patent, the United

      States Patent Examiners searched for prior art in the following US Classifications: G06F 17/30442;

      G06F 17/30504; G06F 17/30268; G06F 17/30008; G06F 17/30011; G06F 17/30067; G06F

      17/30064; and G06Q 40/00.

40.   After conducting a search for prior art during the examination of the ’275 Patent, the United States

      Patent Examiners identified and cited the following as the most relevant prior art references found

      during the search: (i) US 5,187,750; and (ii) US 5,870,725.

41.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiners allowed all of the claims of the ’275 Patent to issue. In so doing, it is presumed

      that Examiners Waldron and Lodhi used their knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiners Waldron and Lodhi had experience in the field of the invention, and that

      the Examiners properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002). In view of the foregoing, the claims of the ’275 Patent are

      novel and non-obvious, including over all non-cited art which is merely cumulative with the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             16
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 17 of 82




      referenced and cited prior art. See 37 C.F.R. § 1.56(b) (information is material to patentability

      when it is not cumulative to information already of record in the application); see also AbbVie

      Deutschland GmbH v. Janssen Biotech, 759 F.3d 1285, 1304 (Fed. Cir. 2014); In re DBC, 545

      F.3d 1373, 1382 (Fed. Cir. 2008). Likewise, the claims of the ’275 Patent are novel and non-

      obvious, including over all non-cited contemporaneous state of the art systems and methods, all of

      which would have been known to a person of ordinary skill in the art, and which were therefore

      presumptively also known and considered by Examiners Waldron and Lodhi. See, e.g., St. Clair

      I.P. Consultants v. Canon, Inc., 2011 WL 66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002); In re Koninklijke Philips Patent Litigation, 2020 WL 7392868

      at *19 (N.D. Cal. 2020); Standard Oil v. American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985)

      (persons of ordinary skill are presumed to be aware of all pertinent prior art).

42.   The ’435 Patent was examined by Primary United States Patent Examiner Scott Waldron, together

      with Assistant Examiner Andalib Lodhi. During the examination of the ’435 Patent, the United

      States Patent Examiners searched for prior art in the following US Classifications: G06F 17/30247;

      G06F 17/30011; G06F 17/30864; G06F 17/30064; G06F 17/30067; G06F 17/30504; G06F

      17/3028; and G06Q 40/02.

43.   After conducting a search for prior art during the examination of the ’435 Patent, the United States

      Patent Examiners found no references warranting rejection of any claim.

44.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiners allowed all of the claims of the ’435 Patent to issue. In so doing, it is presumed

      that Examiners Waldron and Lodhi used their knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             17
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 18 of 82




      presumed that Examiners Waldron and Lodhi had experience in the field of the invention, and that

      the Examiners properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002). In view of the foregoing, the claims of the ’435 Patent are

      novel and non-obvious, including over all non-cited art which is merely cumulative with the

      referenced and cited prior art. See 37 C.F.R. § 1.56(b) (information is material to patentability

      when it is not cumulative to information already of record in the application); see also AbbVie

      Deutschland GmbH v. Janssen Biotech, 759 F.3d 1285, 1304 (Fed. Cir. 2014); In re DBC, 545

      F.3d 1373, 1382 (Fed. Cir. 2008). Likewise, the claims of the ’435 Patent are novel and non-

      obvious, including over all non-cited contemporaneous state of the art systems and methods, all of

      which would have been known to a person of ordinary skill in the art, and which were therefore

      presumptively also known and considered by Examiners Waldron and Lodhi. See, e.g., St. Clair

      I.P. Consultants v. Canon, Inc., 2011 WL 66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002); In re Koninklijke Philips Patent Litigation, 2020 WL 7392868

      at *19 (N.D. Cal. 2020); Standard Oil v. American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985)

      (persons of ordinary skill are presumed to be aware of all pertinent prior art).

45.   The ’009 Patent was examined by Primary United States Patent Examiner Pierre Vital, together

      with Assistant Examiner Andalib Lodhi. During the examination of the ’009 Patent, the United

      States Patent Examiners searched for prior art in the following US Classifications: G06F 17/30247;

      G06F 17/30011; G06F 17/30064; G06F 17/30067; G06F 17/30268; G06F 17/30422; and G06Q

      40/02.

46.   After conducting a search for prior art during the examination of the ’009 Patent, the United States

      Patent Examiners found no references warranting rejection of any claim.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             18
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 19 of 82




47.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiners allowed all of the claims of the ’009 Patent to issue. In so doing, it is presumed

      that Examiners Vital and Lodhi used their knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiners Vital and Lodhi had experience in the field of the invention, and that the Examiners

      properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338,

      1345 (Fed. Cir. 2002). In view of the foregoing, the claims of the ’009 Patent are novel and non-

      obvious, including over all non-cited art which is merely cumulative with the referenced and cited

      prior art. See 37 C.F.R. § 1.56(b) (information is material to patentability when it is not cumulative

      to information already of record in the application); see also AbbVie Deutschland GmbH v. Janssen

      Biotech, 759 F.3d 1285, 1304 (Fed. Cir. 2014); In re DBC, 545 F.3d 1373, 1382 (Fed. Cir. 2008).

      Likewise, the claims of the ’009 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiners Vital and Lodhi. See, e.g., St. Clair I.P. Consultants v. Canon, Inc., 2011

      WL 66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002); In re

      Koninklijke Philips Patent Litigation, 2020 WL 7392868 at *19 (N.D. Cal. 2020); Standard Oil v.

      American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985) (persons of ordinary skill are presumed

      to be aware of all pertinent prior art).

48.   The ’447 Patent was examined by Primary United States Patent Examiner Pierre Vital, together

      with Assistant Examiner Andalib Lodhi. During the examination of the ’447 Patent, the United

      States Patent Examiners searched for prior art in the following US Classifications: G06F 16/583;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               19
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 20 of 82




      G06F 16/24562; G06F 16/2308; G06F 16/93; G06F 16/2453; G06F 16/5866; G06F 16/10; G06F

      16/447; G06Q 40/00; G06Q 40/02; and 707/769.

49.   After conducting a search for prior art during the examination of the ’447 Patent, the United States

      Patent Examiners found no references warranting rejection of any claim.

50.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiners allowed all of the claims of the ’447 Patent to issue. In so doing, it is presumed

      that Examiners Vital and Lodhi used their knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiners Vital and Lodhi had experience in the field of the invention, and that the Examiners

      properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338,

      1345 (Fed. Cir. 2002). In view of the foregoing, the claims of the ’447 Patent are novel and non-

      obvious, including over all non-cited art which is merely cumulative with the referenced and cited

      prior art. See 37 C.F.R. § 1.56(b) (information is material to patentability when it is not cumulative

      to information already of record in the application); see also AbbVie Deutschland GmbH v. Janssen

      Biotech, 759 F.3d 1285, 1304 (Fed. Cir. 2014); In re DBC, 545 F.3d 1373, 1382 (Fed. Cir. 2008).

      Likewise, the claims of the ’447 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiners Vital and Lodhi. See, e.g., St. Clair I.P. Consultants v. Canon, Inc., 2011

      WL 66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002); In re

      Koninklijke Philips Patent Litigation, 2020 WL 7392868 at *19 (N.D. Cal. 2020); Standard Oil v.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               20
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 21 of 82




      American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985) (persons of ordinary skill are presumed

      to be aware of all pertinent prior art).

51.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).

                             THE ACCUSED INSTRUMENTALITIES

52.   Upon information and belief, JPM makes, sells, advertises, offers for sale, uses, or otherwise

      provides a plurality of financial services, including but not limited to providing and supporting

      financial account and/or depository services (including but not limited to credit cards, debit cards,

      checking and/or savings accounts, and secured/unsecured loans). Pursuant to such services, JPM

      prepares, stores, archives, delivers, and makes available for retrieval, periodic account statements

      to customers of such services. On information and belief, such periodic account statements and

      the data associated therewith are maintained in a plurality of storage systems, which are comprised

      of hardware (including servers) and software (including source code). On information and belief,

      such hardware and software are made, used, sold, offered for sale, and tested in the United States

      on the authority and under the direction or control of JPM. On information and belief, such storage

      systems are directly accessible to users in the United States through the Internet domains and

      mobile applications of JPM. On information and belief, the JPM system further comprises servers

      and/or computers with processors which are interlinked to the plurality of storage systems,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              21
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 22 of 82




     including via: (i) the interfaces of the aforementioned Internet domains and mobile applications of

     JPM; and (ii) the internal (non-public) terminal interfaces within JPM and accessible to employees

     and agents of JPM. Collectively, the foregoing components operate as a single controlled

     apparatus to provide for the preparation, storage, archival, retrieval, and delivery, of periodic (e.g.,

     monthly or annual) account statements of customers of JPM. Collectively, all of the foregoing

     comprises the “Accused Statement Instrumentalities.” See Figure Group A.




     See https://www.bankcheckingsavings.com/how-to-view-your-chase-account-statement/.




     See https://www.chase.com/personal/mobile-online-banking/login-paperless/paperless-faqs.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                22
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 23 of 82




     See chase.com/content/dam/chasecom/en/checking/documents/deposit_account_agreement.pdf




     See https://www.chase.com/personal/credit-cards/card-resource-center/statements.




     See https://www.chase.com/content/feed/public/creditcards/cma/Chase/COL00067.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    23
         Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 24 of 82




     See https://www.chase.com/personal/mortgage/new-statements.




     See           https://www.chase.com/content/dam/chase-ux/documents/personal/mobile-online-
     banking/paperless_mobile.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  24
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 25 of 82




      See        https://www.chase.com/content/dam/chase-ux/documents/commercial-banking/chase-
      connect/cc_quickguide_statements_images.pdf.

                                         FIGURE GROUP A

53.   Further upon information and belief, JPM makes, sells, advertises, offers for sale, uses, or

      otherwise provides a plurality of financial services, including but not limited to providing and

      supporting financial account and/or depository services, specifically including consumer and/or

      business checking accounts. Pursuant to such services, JPM archives and otherwise stores

      electronic copies of checks drawn on such accounts, and further delivers and/or makes available

      for retrieval, electronic copies of such checks. On information and belief, such copies include but

      are not limited to Image Replacement Documents or Substitute Checks as defined in ANSI

      X9.100-140-2018.     On information and belief, such check images and the data associated

      wherewith are maintained in a plurality of storage systems, which are comprised of hardware

      (including servers) and software (including source code). On information and belief, such

      hardware and software are made, used, sold, offered for sale, and tested in the United States on the


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             25
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 26 of 82




     authority and under the direction or control of JPM. On information and belief, such storage

     systems are directly accessible to users in the United States through the Internet domains and

     mobile applications of JPM. On information and belief, the JPM system further comprises servers

     and/or computers with processors which are interlinked to the plurality of storage systems,

     including via: (i) the interfaces of the aforementioned Internet domains and mobile applications of

     JPM; and (ii) the internal (non-public) terminal interfaces within JPM and accessible to employees

     and agents of JPM. Collectively, the foregoing components operate as a single controlled

     apparatus to provide for the storage, archival, delivery, and retrieval, of check images as drawn on

     the accounts of customers of JPM. Collectively, all of the foregoing comprises the “Accused

     Check Image Instrumentalities.” See Figure Group B.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            26
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 27 of 82




      See https://www.chase.com/personal/checking/view-checks.




      See https://www.jpmorgan.com/solutions/wpcmc/image-viewer.




      See https://www.chase.com/personal/checking/view-checks.

                                        FIGURE GROUP B

54.   Collectively, the Accused Statement Instrumentalities and the Accused Check Image

      Instrumentalities comprise the “Accused JPM Instrumentalities.”

55.   On information and belief, the Accused JPM Instrumentalities are compliant with the financial

      imaging and archival laws and regulations of the jurisdictions in which the Accused JPM

      Instrumentalities are available to consumers, including but not limited to the various regulations



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           27
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 28 of 82




      associated with the ANSI X9.100-140-2018 Standard. By way of example, and on information

      and belief, the Accused JPM Instrumentalities are compliant with the Technical Report prepared

      and published by the Accredited Standards Committee X9, dated November 13, 2016, including

      the capture, preservation, and use of: (i) the Cash Letter Header Record; (ii) the Bundle Header

      Record; (iii) the Check Detail Addendum A Record; (iv) the Check Detail Addendum C Record;

      (v) the Return Addendum A Record; (vi) the Return Addendum D Record; (vii) the Image View

      Detail Record; and (viii) the Cash Letter Control Record. See Figure Group C.

56.   On information and belief, the Accused JPM Instrumentalities are compliant with the unique

      financial imaging and archival requirements established by the respective Exchange Networks

      with which the Accused JPM Instrumentalities inter-operate, including but not limited to the

      Header Record requirements of the following: Endpoint Exchange; the Federal Reserve; SVPCO,

      and/or Viewpointe.    See Figure Group C.

57.   On information and belief, the Accused JPM Instrumentalities are compliant with the financial

      imaging and archival laws and regulations of the jurisdictions in which the Accused JPM

      Instrumentalities are available to consumers, including but not limited to the financial records

      retention requirements as established in at least the following: (i) the Gramm-Leach-Bailey Act;

      (ii) the Fair and Accurate Credit Transaction Act; (iii) the Equal Credit Opportunity Act; (iv) the

      Truth in Lending Act; (v) the Electronic Funds Transfer Act; (vi) the Bank Secrecy Act; and/or

      (vii) the requirements of each State or territory in the United States where the Defendant operates.

                                            COUNT I
                             Infringement of U.S. Patent No. 9,928,275

58.   Plaintiff incorporates the above paragraphs by reference.

59.   Defendant has been on actual notice of the ’275 Patent at least as early as the date it received

      service of the Original Complaint in this litigation.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             28
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 29 of 82




60.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

      Accused JPM Instrumentalities and generates substantial financial revenues and benefits

      therefrom.

61.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 1 of the ’275 Patent by making, using, importing, selling, and/or offering for sale

      the Accused JPM Instrumentalities. Defendant directly makes the infringing Accused JPM

      Instrumentalities at least because it is solely responsible for putting the infringing systems into

      service by directing or controlling the systems as a whole and by obtaining the benefits therefrom.

      More specifically, and on information and belief, with respect to the Accused JPM

      Instrumentalities, Defendant: (i) executed contracts with third party servicers for the provision of

      imaging and/or archival services and databases for financial records; (ii) developed, owns, and

      maintains its own digital storage archives for financial records; (iii) provides access to such

      imaging and archival databases via its own branded Internet domains and mobile applications

      using its own name and business trade dress; (iv) exercises authority over the provision of such

      imaging and/or archival services and databases; (v) openly advertises and promotes such imaging

      and/or archival services and databases bearing its name and business trade dress to customers,

      including by placing links for such imaging and/or archival services and databases on the

      Defendant’s Internet domain web pages and mobile applications, as well as by preparing and

      providing access to periodic branded account statements incorporating data from such databases;

      (vi) authored or commissioned the preparation of computer code for accessing and retrieving

      stored and/or archived financial records via its Internet domain web pages and mobile applications;

      (vii) claims ownership and control over such stored and/or archived financial records by virtue of

      its corporate branding and the provision of direct access; and (viii) receives monetary benefits from




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              29
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 30 of 82




      the provision of such financial records storage and archival services to customers. See Figure

      Groups A, B, and C.

62.   Further on information and belief, Defendant directly uses the infringing Accused JPM

      Instrumentalities at least because it assembled the combined infringing elements and makes them

      collectively available in the United States, including via its Internet domain web pages and mobile

      applications, as well as via its internal systems and interfaces. Further, and on information and

      belief, Defendant has directly infringed by using the infringing Accused JPM Instrumentalities as

      part of its ongoing and regular testing and/or internal legal compliance activities. Such testing and

      legal compliance necessarily requires JPM to make and use the Accused Instrumentalities in an

      infringing manner. Still further, Defendant is a direct infringer by virtue of its branding and

      marketing activities which collectively comprise the sale and offering for sale of the infringing

      Accused JPM Instrumentalities. See Figure Groups A and B.

63.   Although the preambles of the Asserted Claims are not limiting, the Accused Statement

      Instrumentalities comprise a system for selectively storing and retrieving electronic images of a

      plurality of financial documents, each electronic image being associated with a document

      parameter that includes a numerical sequence that is representative of a record date of the

      corresponding financial document. More specifically, the Accused Statement Instrumentalities

      comprise systems for providing a plurality of financial services, including but not limited to

      providing and supporting financial account and/or depository services (including but not limited

      to credit cards, debit cards, checking and/or savings accounts, and secured/unsecured loans).

      Pursuant to such services, JPM prepares, stores, archives, delivers, and makes available for

      retrieval, periodic account statements to customers of such services. On information and belief,

      such periodic account statements and the data associated therewith (the “plurality of financial




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              30
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 31 of 82




      documents”) are maintained in a plurality of storage systems, which are comprised of hardware

      (including servers) and software (including source code). On information and belief, such periodic

      account statements and the data associated therewith comprise electronic images associated with

      a document parameter that includes a numerical sequence that is representative of a record date of

      the corresponding statement. More specifically, and on information and belief, such periodic

      account statements and the data associated therewith are maintained and indexed using, at least in

      part, the date associated with the corresponding statement (e.g., the date on which the

      corresponding statement was prepared, the date on which such corresponding statement was

      delivered to the customer, and/or the date or month/year of which the corresponding statement

      concerns). See Figure Group A.

64.   Likewise and/or in the alternative, and although the preambles of the Asserted Claims are not

      limiting, the Accused Check Image Instrumentalities comprise a system for selectively storing and

      retrieving electronic images of a plurality of financial documents, each electronic image being

      associated with a document parameter that includes a numerical sequence that is representative of

      a record date of the corresponding financial document. More specifically, the Accused Check

      Image Instrumentalities comprise systems for providing a plurality of financial services, including

      but not limited to providing and supporting financial account and/or depository services (including

      but not limited to credit cards, debit cards, checking and/or savings accounts, and

      secured/unsecured loans). Pursuant to such services, JPM prepares, stores, archives, delivers, and

      makes available for retrieval, electronic images of checks (and the data associated therewith)

      cleared from the corresponding accounts of customers of such services. On information and belief,

      such check images and the data associated therewith (the “plurality of financial documents”) are

      maintained in a plurality of storage systems, which are comprised of hardware (including servers)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            31
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 32 of 82




     and software (including source code). On information and belief, such check images and the data

     associated therewith comprise electronic images associated with a document parameter that

     includes a numerical sequence that is representative of a record date of the corresponding

     statement. More specifically, and on information and belief, such check images and the data

     associated therewith are maintained and indexed using, at least in part: (i) certain ANSI X9.100-

     140-2018 (“X9”) file formats and file headers which include, inter alia, “Date” fields and data;

     and/or (ii) certain numerical date signifiers, such as the date on which the corresponding check

     cleared or was posted. See Figure Groups A and C.




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 11.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         32
         Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 33 of 82




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 13.




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 20.




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 43.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         33
         Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 34 of 82




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 45.




     See https://x9.org/wp-content/uploads/2016/11/ASC-X9-TR-47-2016.pdf, at 48.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         34
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 35 of 82




      See http://x9.org/wp-content/uploads/2016/11/TR-40-2011.pdf.




      See https://www.nuget.org/packages/CompAnalytics.X9/.

                                         FIGURE GROUP C

65.   On information and belief, the aforementioned Accused Statement Instrumentalities include at

      least a first storage system including a first fixed medium, the first storage system being associated

      with a first entity. More specifically, the Accused Statement Instrumentalities comprise a plurality

      of storage systems, which are comprised of hardware (including servers) and software (including

      source code). On information and belief, the Accused Statement Instrumentalities comprise a first


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               35
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 36 of 82




      storage system associated with one or more third party imaging and/or archival service providers

      (such as, for example, Viewpointe), as well as a second storage system associated with JPM. On

      information and belief, the first storage system associated with one or more third party imaging

      and/or archival service providers (such as, for example, Viewpointe) comprises one or more

      servers with hard disc data storage or functionally equivalent fixed data storage mediums. By way

      of example, such first storage system is comprised of the “geographically dispersed Tier 3+ IBM

      data centers” of Viewpointe, or a functionally equivalent third party data storage system. See, e.g.,

      https://www.viewpointe.com/our-services/managed-services/data-centers/.                 Further      on

      information and belief, the first storage system associated with one or more third party imaging

      and/or archival service providers (such as, for example, Viewpointe) stores at least some of the

      electronic images for the plurality of financial documents wherein the document parameter for

      each of the at least some of the electronic images that are configured to be stored in the first storage

      system are greater than a predetermined parameter, wherein the predetermined parameter is a date

      or time period. More specifically, and on information and belief, the first storage system of the

      Accused Statement Instrumentalities is configured such that it stores electronic images of periodic

      account statements wherein the date associated with the statement (the “predetermined parameter”)

      is greater than a given age or time period (such as, for example, 12 or 18 or 24 months prior to the

      current date). See Figure Group A.

66.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least a first storage system including a first fixed

      medium, the first storage system being associated with a first entity. More specifically, the

      Accused Check Image Instrumentalities comprise a plurality of storage systems, which are

      comprised of hardware (including servers) and software (including source code). On information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 36
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 37 of 82




      and belief, the Accused Check Image Instrumentalities comprise a first storage system associated

      with one or more third party imaging and/or archival service providers (such as, for example,

      Viewpointe), as well as a second storage system associated with JPM. On information and belief,

      the first storage system associated with one or more third party imaging and/or archival service

      providers (such as, for example, Viewpointe) comprises one or more servers with hard disc data

      storage or functionally equivalent fixed data storage mediums. By way of example, such first

      storage system is comprised of the “geographically dispersed Tier 3+ IBM data centers” of

      Viewpointe, or a functionally equivalent third party data storage system. On information and

      belief, the first storage system associated with one or more third party imaging and/or archival

      service providers (such as, for example, Viewpointe) stores at least some of the electronic images

      for the plurality of financial documents wherein the document parameter for each of the at least

      some of the electronic images that are configured to be stored in the first storage system are greater

      than a predetermined parameter, wherein the predetermined parameter is a date or time period.

      More specifically, and on information and belief, the first storage system of the Accused Check

      Image Instrumentalities is configured such that it stores electronic images of checks cleared from

      the corresponding accounts of customers, wherein the date associated with the check (the

      “predetermined parameter”) is greater than a given age or time period (such as, for example, 12 or

      18 or 24 months prior to the current date). See Figure Groups B and C.

67.   On information and belief, the aforementioned Accused Statement Instrumentalities include at

      least a second storage system including a second fixed medium, wherein the second storage system

      is located remotely from the first storage system, the second storage system being associated with

      a second entity. More specifically, the Accused Statement Instrumentalities comprise a second

      storage system associated with JPM, and such storage system comprises one or more servers with




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               37
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 38 of 82




      hard disc data storage or functionally equivalent fixed data storage mediums. On information and

      belief, such second storage system associated with JPM is located remotely from the first storage

      system associated with the one or more third party imaging and/or archival service providers (such

      as, for example, Viewpointe). Further, and on information and belief, the second storage system

      associated with JPM is configured such that it stores at least some of the electronic images for the

      plurality of financial documents wherein the document parameter for each of the at least some of

      the electronic images configured to be stored in the second storage system are less than or equal

      to the predetermined parameter. More specifically, and on information and belief, the second

      storage system of the Accused Statement Instrumentalities is configured such that it stores

      electronic images of periodic account statements wherein the date associated with the statement

      (the “predetermined parameter”) is less than or equal to a given age or time period (such as, for

      example, 12 or 18 or 24 months prior to the current date). See Figure Group A.

68.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least a second storage system including a second fixed

      medium, wherein the second storage system is located remotely from the first storage system, the

      second storage system being associated with a second entity. More specifically, the Accused

      Check Image Instrumentalities comprise a second storage system associated with JPM, and such

      storage system comprises one or more servers with hard disc data storage or functionally

      equivalent fixed data storage mediums. On information and belief, such second storage system

      associated with JPM is located remotely from the first storage system associated with the one or

      more third party imaging and/or archival service providers (such as, for example, Viewpointe).

      Further, and on information and belief, the second storage system associated with JPM is

      configured such that it stores at least some of the electronic images for the plurality of financial




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             38
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 39 of 82




      documents wherein the document parameter for each of the at least some of the electronic images

      configured to be stored in the second storage system are less than or equal to the predetermined

      parameter. More specifically, and on information and belief, the second storage system of the

      Accused Check Image Instrumentalities is configured such that it stores electronic images of

      checks cleared from the corresponding accounts of customers, wherein the date associated with

      the check (the “predetermined parameter”) is less than or equal to a given age or time period (such

      as, for example, 12 or 18 or 24 months prior to the current date). See Figure Groups B and C.

69.   In addition, and on information and belief, the aforementioned Accused Statement

      Instrumentalities include at least an electronic processor which has electronic access to the first

      and second storage systems and is also interlinked to the first storage system and the second storage

      system, wherein the electronic processor is interlinked to the first storage system and the second

      storage system through an interlinked interface.       More specifically, the Accused Statement

      Instrumentalities comprise a plurality of Internet servers directly accessible to users in the United

      States via the Internet domains and mobile applications of JPM. In addition, and/or in the

      alternative, the Accused Statement Instrumentalities comprise a plurality of Internet servers

      directly accessible to employees and/or agents of JPM via internal (non-public) terminal interfaces

      within JPM. On information and belief, such plurality of Internet servers comprise a plurality of

      processors which are collectively interlinked to, and have electronic access to, the first and second

      storage systems via an interlinked interface, and which are collectively configured to: (i) receive

      requests for one of the stored electronic images of the plurality of financial documents; (ii)

      compare the numerical sequence of the document parameter associated with the requested stored

      electronic image to the predetermined parameter; (iii) automatically access the first storage system

      when the numerical sequence of the document parameter associated with the requested stored




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              39
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 40 of 82




      electronic image is greater than the predetermined parameter; (iv) automatically access the second

      storage system when the numerical sequence of the document parameter associated with the

      requested stored electronic image is less than or equal to the predetermined parameter; and (v)

      automatically retrieve the requested stored electronic image from the first storage system or the

      second storage system once the first storage system or the second storage system has been

      accessed.

70.   More specifically, and on information and belief, the Accused Statement Instrumentalities

      comprise a plurality of Internet servers directly accessible to users in the United States via the

      Internet domains and mobile applications of JPM. Each such domain and/or application comprises

      and renders a user interface which is interlinked (via, for example, the Internet) to the first and

      second storage systems. See Figure Group A. Upon receiving a request for a given statement

      image, the processors of the Accused Statement Instrumentalities are configured such that they

      individually and/or collectively: (i) compare the numerical sequence (e.g., the date) associated

      with the requested image; (ii) automatically access the appropriate storage system (i.e., the first

      storage system with one or more third party imaging and/or archival service providers (such as,

      for example, Viewpointe), or the second storage system associated with JPM) based on the

      comparison of the numerical sequence; and (iii) automatically retrieve the selected image.

71.   In addition, and/or in the alternative, and on information and belief, the Accused Statement

      Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

      agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

      each such terminal accesses an application which comprises and renders a user interface which is

      interlinked (via, for example, the Internet) to the first and second storage systems. Upon receiving

      a request for a given statement image, the processors of the Accused Statement Instrumentalities




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             40
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 41 of 82




      are configured such that they individually and/or collectively: (i) compare the numerical sequence

      (e.g., the date) associated with the requested image; (ii) automatically access the appropriate

      storage system (i.e., the first storage system with one or more third party imaging and/or archival

      service providers (such as, for example, Viewpointe), or the second storage system associated with

      JPM) based on the comparison of the numerical sequence; and (iii) automatically retrieve the

      selected image.

72.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least an electronic processor which has electronic access

      to the first and second storage systems and is also interlinked to the first storage system and the

      second storage system, wherein the electronic processor is interlinked to the first storage system

      and the second storage system through an interlinked interface. More specifically, the Accused

      Check Image Instrumentalities comprise a plurality of Internet servers directly accessible to users

      in the United States via the Internet domains and mobile applications of JPM. In addition, and/or

      in the alternative, the Accused Check Image Instrumentalities comprise a plurality of Internet

      servers directly accessible to employees and/or agents of JPM via internal (non-public) terminal

      interfaces within JPM. On information and belief, such plurality of Internet servers comprise a

      plurality of processors which are collectively interlinked to, and have electronic access to, the first

      and second storage systems via an interlinked interface, and which are collectively configured to:

      (i) receive requests for one of the stored electronic images of the plurality of financial documents;

      (ii) compare the numerical sequence of the document parameter associated with the requested

      stored electronic image to the predetermined parameter; (iii) automatically access the first storage

      system when the numerical sequence of the document parameter associated with the requested

      stored electronic image is greater than the predetermined parameter; (iv) automatically access the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                41
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 42 of 82




      second storage system when the numerical sequence of the document parameter associated with

      the requested stored electronic image is less than or equal to the predetermined parameter; and (v)

      automatically retrieve the requested stored electronic image from the first storage system or the

      second storage system once the first storage system or the second storage system has been

      accessed.

73.   More specifically, and on information and belief, the Accused Check Image Instrumentalities

      comprise a plurality of Internet servers directly accessible to users in the United States via the

      Internet domains and mobile applications of JPM. Each such domain and/or application comprises

      and renders a user interface which is interlinked (via, for example, the Internet) to the first and

      second storage systems. See Figure Group B. Upon receiving a request for a given check image,

      the processors of the Accused Check Image Instrumentalities are configured such that they

      individually and/or collectively: (i) compare the numerical sequence (e.g., the date) associated

      with the requested image; (ii) automatically access the appropriate storage system (i.e., the first

      storage system with one or more third party imaging and/or archival service providers (such as,

      for example, Viewpointe), or the second storage system associated with JPM) based on the

      comparison of the numerical sequence; and (iii) automatically retrieve the selected image.

74.   In addition, and/or in the alternative, and on information and belief, the Accused Check Image

      Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

      agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

      each such terminal accesses an application which comprises and renders a user interface which is

      interlinked (via, for example, the Internet) to the first and second storage systems. Upon receiving

      a request for a given check image, the processors of the Accused Check Image Instrumentalities

      are configured such that they individually and/or collectively: (i) compare the numerical sequence




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             42
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 43 of 82




      (e.g., the date) associated with the requested image; (ii) automatically access the appropriate

      storage system (i.e., the first storage system with one or more third party imaging and/or archival

      service providers (such as, for example, Viewpointe), or the second storage system associated with

      JPM) based on the comparison of the numerical sequence; and (iii) automatically retrieve the

      selected image.

75.   The foregoing infringement on the part of JPM has caused past and ongoing injury to Plaintiff.

      The specific dollar amount of damages adequate to compensate for the infringement shall be

      determined at trial but is in no event less than a reasonable royalty from the date of first

      infringement to the expiration of the ’275 Patent.

76.   Defendant has been on actual or constructive notice of the Asserted Patents since at least as early

      as March 27, 2018 (the issue date of the ’275 Patent) by virtue of one or more of the following: (i)

      the notoriety of the Mirror Imaging litigations in the Eastern District of Texas in 2008; (ii) written

      notice delivered to Defendant from IP Navigation Group in 2012; (iii) the notoriety of the Mirror

      Imaging litigations in the Eastern District of Texas in 2017; and/or (iv) written notice delivered to

      Defendant from Mirror Imaging in March 2018 or December 2019 or March 2020. In addition,

      and/or in the alternative, on information and belief, and in view of the clear infringement by the

      Accused Instrumentalities, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, and in view of the clear infringement by the Accused

      Instrumentalities and the notoriety of the Mirror Imaging litigations, Defendant instructs its

      employees to not review the patents of others for clearance or to assess infringement thereof. As

      such, Defendant has been willfully blind to the patent rights of Plaintiff.

77.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               43
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 44 of 82




                                            COUNT II
                             Infringement of U.S. Patent No. 10,013,435

78.   Plaintiff incorporates the above paragraphs by reference.

79.   Defendant has been on actual notice of the ’435 Patent at least as early as the date it received

      service of the Original Complaint in this litigation.

80.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

      Accused JPM Instrumentalities and generates substantial financial revenues and benefits

      therefrom.

81.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 12 of the ’435 Patent by making, using, importing, selling, and/or offering for sale

      the Accused JPM Instrumentalities. Defendant directly makes the infringing Accused JPM

      Instrumentalities at least because it is solely responsible for putting the infringing systems into

      service by directing or controlling the systems as a whole and by obtaining the benefits therefrom.

      More specifically, and on information and belief, with respect to the Accused JPM

      Instrumentalities, Defendant: (i) executed contracts with third party servicers for the provision of

      imaging and/or archival services and databases for financial records; (ii) developed, owns, and

      maintains its own digital storage archives for financial records; (iii) provides access to such

      imaging and archival databases via its own branded Internet domains and mobile applications

      using its own name and business trade dress; (iv) exercises authority over the provision of such

      imaging and/or archival services and databases; (v) openly advertises and promotes such imaging

      and/or archival services and databases bearing its name and business trade dress to customers,

      including by placing links for such imaging and/or archival services and databases on the

      Defendant’s Internet domain web pages and mobile applications, as well as by preparing and

      providing access to periodic branded account statements incorporating data from such databases;



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             44
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 45 of 82




      (vi) authored or commissioned the preparation of computer code for accessing and retrieving

      stored and/or archived financial records via its Internet domain web pages and mobile applications;

      (vii) claims ownership and control over such stored and/or archived financial records by virtue of

      its corporate branding and the provision of direct access; and (viii) receives monetary benefits from

      the provision of such financial records storage and archival services to customers. See Figure

      Groups A, B, and C.

82.   Further on information and belief, Defendant directly uses the infringing Accused JPM

      Instrumentalities at least because it assembled the combined infringing elements and makes them

      collectively available in the United States, including via its Internet domain web pages and mobile

      applications, as well as via its internal systems and interfaces. Further, and on information and

      belief, Defendant has directly infringed by using the infringing Accused JPM Instrumentalities as

      part of its ongoing and regular testing and/or internal legal compliance activities. Such testing and

      legal compliance necessarily requires JPM to make and use the Accused Instrumentalities in an

      infringing manner. Still further, Defendant is a direct infringer by virtue of its branding and

      marketing activities which collectively comprise the sale and offering for sale of the infringing

      Accused JPM Instrumentalities. See Figure Groups A and B.

83.   Although the preambles of the Asserted Claims are not limiting, the Accused Statement

      Instrumentalities comprise a system for selectively storing and retrieving electronic images of a

      plurality of financial documents, each electronic image being associated with a document

      parameter that includes a numerical sequence that is representative of a record date of the

      corresponding financial document. More specifically, the Accused Statement Instrumentalities

      comprise systems for providing a plurality of financial services, including but not limited to

      providing and supporting financial account and/or depository services (including but not limited




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              45
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 46 of 82




      to credit cards, debit cards, checking and/or savings accounts, and secured/unsecured loans).

      Pursuant to such services, JPM prepares, stores, archives, delivers, and makes available for

      retrieval, periodic account statements to customers of such services. On information and belief,

      such periodic account statements and the data associated therewith (the “plurality of financial

      documents”) are maintained in a plurality of specially configured electronic storage means, which

      are comprised of hardware (including servers) and software (including source code).            On

      information and belief, such periodic account statements and the data associated therewith

      comprise electronic images associated with a document parameter that includes a numerical

      sequence that is representative of a record date of the corresponding statement. More specifically,

      and on information and belief, such periodic account statements and the data associated therewith

      are maintained and indexed using, at least in part, the date associated with the corresponding

      statement (e.g., the date on which the corresponding statement was prepared, the date on which

      such corresponding statement was delivered to the customer, and/or the date or month/year of

      which the corresponding statement concerns). See Figure Group A.

84.   Likewise and/or in the alternative, and although the preambles of the Asserted Claims are not

      limiting, the Accused Check Image Instrumentalities comprise a system for selectively storing and

      retrieving electronic images of a plurality of financial documents, each electronic image being

      associated with a document parameter that includes a numerical sequence that is representative of

      a record date of the corresponding financial document. More specifically, the Accused Check

      Image Instrumentalities comprise systems for providing a plurality of financial services, including

      but not limited to providing and supporting financial account and/or depository services (including

      but not limited to credit cards, debit cards, checking and/or savings accounts, and

      secured/unsecured loans). Pursuant to such services, JPM prepares, stores, archives, delivers, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            46
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 47 of 82




      makes available for retrieval, electronic images of checks (and the data associated therewith)

      cleared from the corresponding accounts of customers of such services. On information and belief,

      such check images and the data associated therewith (the “plurality of financial documents”) are

      maintained in a plurality of specially configured electronic storage means, which are comprised of

      hardware (including servers) and software (including source code). On information and belief,

      such check images and the data associated therewith comprise electronic images associated with a

      document parameter that includes a numerical sequence that is representative of a record date of

      the corresponding statement. More specifically, and on information and belief, such check images

      and the data associated therewith are maintained and indexed using, at least in part: (i) certain

      ANSI X9.100-140-2018 (“X9”) file formats and file headers which include, inter alia, “Date”

      fields and data; and/or (ii) certain numerical date signifiers, such as the date on which the

      corresponding check cleared or was posted. See Figure Groups A and C.

85.   Further, and on information and belief, the aforementioned Accused Statement Instrumentalities

      include at least a first specially configured electronic storage means including a first fixed medium,

      the first storage means being associated with a first entity. More specifically, the Accused

      Statement Instrumentalities comprise a plurality of specially configured storage means, which are

      comprised of hardware (including servers) and software (including source code). On information

      and belief, the Accused Statement Instrumentalities comprise a first specially configured storage

      means associated with one or more third party imaging and/or archival service providers (such as,

      for example, Viewpointe), as well as a second specially configured storage means associated with

      JPM. On information and belief, the first storage means associated with one or more third party

      imaging and/or archival service providers (such as, for example, Viewpointe) comprises one or

      more servers with hard disc data storage or functionally equivalent fixed data storage mediums.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               47
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 48 of 82




      By way of example, such first storage means is comprised of the “geographically dispersed Tier

      3+ IBM data centers” of Viewpointe, or a functionally equivalent third party data storage system.

      See, e.g., https://www.viewpointe.com/our-services/managed-services/data-centers/. Further on

      information and belief, the first storage means associated with one or more third party imaging

      and/or archival service providers (such as, for example, Viewpointe) stores at least some of the

      electronic images for the plurality of financial documents wherein the document parameter for

      each of the at least some of the electronic images that are configured to be stored in the first storage

      means are greater than a predetermined parameter, wherein the predetermined parameter is a date

      or time period. More specifically, and on information and belief, the first specially configured

      storage means of the Accused Statement Instrumentalities is configured such that it stores

      electronic images of periodic account statements wherein the date associated with the statement

      (the “predetermined parameter”) is greater than a given age or time period (such as, for example,

      12 or 18 or 24 months prior to the current date). See Figure Group A.

86.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least a first specially configured storage means including

      a first fixed medium, the first storage system being associated with a first entity. More specifically,

      the Accused Check Image Instrumentalities comprise a plurality of specially configured storage

      means, which are comprised of hardware (including servers) and software (including source code).

      On information and belief, the Accused Check Image Instrumentalities comprise a first storage

      means associated with one or more third party imaging and/or archival service providers (such as,

      for example, Viewpointe), as well as a second storage means associated with JPM. On information

      and belief, the first storage means associated with one or more third party imaging and/or archival

      service providers (such as, for example, Viewpointe) comprises one or more servers with hard disc




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 48
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 49 of 82




      data storage or functionally equivalent fixed data storage mediums. By way of example, such first

      storage means is comprised of the “geographically dispersed Tier 3+ IBM data centers” of

      Viewpointe, or a functionally equivalent third party data storage system. On information and

      belief, the first specially configured storage means associated with one or more third party imaging

      and/or archival service providers (such as, for example, Viewpointe) stores at least some of the

      electronic images for the plurality of financial documents wherein the document parameter for

      each of the at least some of the electronic images that are configured to be stored in the first storage

      means are greater than a predetermined parameter, wherein the predetermined parameter is a date

      or time period. More specifically, and on information and belief, the first specially configured

      storage means of the Accused Check Image Instrumentalities is configured such that it stores

      electronic images of checks cleared from the corresponding accounts of customers, wherein the

      date associated with the check (the “predetermined parameter”) is greater than a given age or time

      period (such as, for example, 12 or 18 or 24 months prior to the current date). See Figure Groups

      B and C.

87.   Further, and on information and belief, the aforementioned Accused Statement Instrumentalities

      include at least a second specially configured storage means including a second fixed medium,

      wherein the second specially configured storage means is located remotely from the first specially

      configured storage means, the second storage means being associated with a second entity. More

      specifically, the Accused Statement Instrumentalities comprise a second specially configured

      storage means associated with JPM, and such storage means comprises one or more servers with

      hard disc data storage or functionally equivalent fixed data storage mediums. On information and

      belief, such second specially configured storage means associated with JPM is located remotely

      from the first storage means associated with the one or more third party imaging and/or archival




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 49
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 50 of 82




      service providers (such as, for example, Viewpointe). Further, and on information and belief, the

      second specially configured storage means associated with JPM is configured such that it stores at

      least some of the electronic images for the plurality of financial documents wherein the document

      parameter for each of the at least some of the electronic images configured to be stored in the

      second storage means are less than or equal to the predetermined parameter. More specifically,

      and on information and belief, the second specially configured storage means of the Accused

      Statement Instrumentalities is configured such that it stores electronic images of periodic account

      statements wherein the date associated with the statement (the “predetermined parameter”) is less

      than or equal to a given age or time period (such as, for example, 12 or 18 or 24 months prior to

      the current date). See Figure Group A.

88.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least a second specially configured storage means

      including a second fixed medium, wherein the second specially configured storage means is

      located remotely from the first specially configured storage means, the second storage means being

      associated with a second entity. More specifically, the Accused Check Image Instrumentalities

      comprise a second specially configured storage means associated with JPM, and such storage

      means comprises one or more servers with hard disc data storage or functionally equivalent fixed

      data storage mediums. On information and belief, such second specially configured storage means

      associated with JPM is located remotely from the first storage means associated with the one or

      more third party imaging and/or archival service providers (such as, for example, Viewpointe).

      Further, and on information and belief, the second specially configured storage means associated

      with JPM is configured such that it stores at least some of the electronic images for the plurality

      of financial documents wherein the document parameter for each of the at least some of the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            50
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 51 of 82




      electronic images configured to be stored in the second storage means are less than or equal to the

      predetermined parameter. More specifically, and on information and belief, the second specially

      configured storage means of the Accused Check Image Instrumentalities is configured such that it

      stores electronic images of checks cleared from the corresponding accounts of customers, wherein

      the date associated with the check (the “predetermined parameter”) is less than or equal to a given

      age or time period (such as, for example, 12 or 18 or 24 months prior to the current date). See

      Figure Groups B and C.

89.   In addition, and on information and belief, the aforementioned Accused Statement

      Instrumentalities include at least a retrieving means comprised of an electronic processor which

      has electronic access to the first and second specially configured storage means and is also

      interlinked to the first storage means and the second storage means, wherein the electronic

      processor is interlinked to the first storage means and the second storage means through an

      interlinked interface. More specifically, the Accused Statement Instrumentalities comprise a

      plurality of Internet servers directly accessible to users in the United States via the Internet domains

      and mobile applications of JPM. In addition, and/or in the alternative, the Accused Statement

      Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

      agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

      such plurality of Internet servers comprise a plurality of processors which are collectively

      interlinked to, and have electronic access to, the first and second specially configured storage

      means via an interlinked interface, and which are collectively configured to: (i) receive requests

      for one of the stored electronic images of the plurality of financial documents; (ii) automatically

      compare the numerical sequence of the document parameter associated with the requested stored

      electronic image to the predetermined parameter; (iii) automatically access the first storage means




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 51
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 52 of 82




      when the numerical sequence of the document parameter associated with the requested stored

      electronic image is greater than the predetermined parameter; (iv) automatically access the second

      storage means when the numerical sequence of the document parameter associated with the

      requested stored electronic image is less than or equal to the predetermined parameter; and (v)

      automatically retrieve the requested stored electronic image from the first storage means or the

      second storage means once the first storage means or the second storage means has been accessed.

90.   More specifically, and on information and belief, the Accused Statement Instrumentalities

      comprise a plurality of Internet servers directly accessible to users in the United States via the

      Internet domains and mobile applications of JPM. Each such domain and/or application comprises

      and renders a user interface which is interlinked (via, for example, the Internet) to the first and

      second specially configured storage means. See Figure Group A. Upon receiving a request for a

      given statement image, the processors of the Accused Statement Instrumentalities are configured

      such that they individually and/or collectively: (i) automatically compare the numerical sequence

      (e.g., the date) associated with the requested image; (ii) automatically access the appropriate

      specially configured storage means (i.e., the first storage means with one or more third party

      imaging and/or archival service providers (such as, for example, Viewpointe), or the second

      storage means associated with JPM) based on the comparison of the numerical sequence; and (iii)

      automatically retrieve the selected image.

91.   In addition, and/or in the alternative, and on information and belief, the Accused Statement

      Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

      agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

      each such terminal accesses an application which comprises and renders a user interface which is

      interlinked (via, for example, the Internet) to the first and second specially configured storage




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            52
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 53 of 82




      means. Upon receiving a request for a given statement image, the processors of the Accused

      Statement Instrumentalities are configured such that they individually and/or collectively: (i)

      automatically compare the numerical sequence (e.g., the date) associated with the requested image;

      (ii) automatically access the appropriate specially configured storage means (i.e., the first storage

      means with one or more third party imaging and/or archival service providers (such as, for

      example, Viewpointe), or the second storage means associated with JPM) based on the comparison

      of the numerical sequence; and (iii) automatically retrieve the selected image.

92.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

      Check Image Instrumentalities include at least a retrieving means comprised of an electronic

      processor which has electronic access to the first and second specially configured storage means

      and is also interlinked to the first storage means and the second storage means, wherein the

      electronic processor is interlinked to the first storage means and the second storage means through

      an interlinked interface. More specifically, the Accused Check Image Instrumentalities comprise

      a plurality of Internet servers directly accessible to users in the United States via the Internet

      domains and mobile applications of JPM. In addition, and/or in the alternative, the Accused Check

      Image Instrumentalities comprise a plurality of Internet servers directly accessible to employees

      and/or agents of JPM via internal (non-public) terminal interfaces within JPM. On information

      and belief, such plurality of Internet servers comprise a plurality of processors which are

      collectively interlinked to, and have electronic access to, the first and second specially configured

      storage means via an interlinked interface, and which are collectively configured to: (i) receive

      requests for one of the stored electronic images of the plurality of financial documents; (ii)

      automatically compare the numerical sequence of the document parameter associated with the

      requested stored electronic image to the predetermined parameter after the request is received; (iii)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              53
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 54 of 82




      automatically access the first specially configured storage means when the numerical sequence of

      the document parameter associated with the requested stored electronic image is greater than the

      predetermined parameter; (iv) automatically access the second specially configured storage means

      when the numerical sequence of the document parameter associated with the requested stored

      electronic image is less than or equal to the predetermined parameter; and (v) automatically

      retrieve the requested stored electronic image from the first storage means or the second storage

      means once the first storage means or the second storage means has been accessed.

93.   More specifically, and on information and belief, the Accused Check Image Instrumentalities

      comprise a plurality of Internet servers directly accessible to users in the United States via the

      Internet domains and mobile applications of JPM. Each such domain and/or application comprises

      and renders a user interface which is interlinked (via, for example, the Internet) to the first and

      second specially configured storage means. See Figure Group B. Upon receiving a request for a

      given check image, the processors of the Accused Check Image Instrumentalities are configured

      such that they individually and/or collectively: (i) automatically compare the numerical sequence

      (e.g., the date) associated with the requested image; (ii) automatically access the appropriate

      storage means (i.e., the first storage means with one or more third party imaging and/or archival

      service providers (such as, for example, Viewpointe), or the second storage means associated with

      JPM) based on the comparison of the numerical sequence; and (iii) automatically retrieve the

      selected image.

94.   In addition, and/or in the alternative, and on information and belief, the Accused Check Image

      Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

      agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

      each such terminal accesses an application which comprises and renders a user interface which is




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            54
           Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 55 of 82




      interlinked (via, for example, the Internet) to the first and second specially configured storage

      means. Upon receiving a request for a given check image, the processors of the Accused Check

      Image Instrumentalities are configured such that they individually and/or collectively: (i)

      automatically compare the numerical sequence (e.g., the date) associated with the requested image;

      (ii) automatically access the appropriate storage means (i.e., the first storage means with one or

      more third party imaging and/or archival service providers (such as, for example, Viewpointe), or

      the second storage means associated with JPM) based on the comparison of the numerical

      sequence; and (iii) automatically retrieve the selected image.

95.   The foregoing infringement on the part of JPM has caused past and ongoing injury to Plaintiff.

      The specific dollar amount of damages adequate to compensate for the infringement shall be

      determined at trial but is in no event less than a reasonable royalty from the date of first

      infringement to the expiration of the ’435 Patent.

96.   Defendant has been on actual or constructive notice of the Asserted Patents since at least as early

      as July 3, 2018 (the issue date of the ’435 Patent) by virtue of one or more of the following: (i) the

      notoriety of the Mirror Imaging litigations in the Eastern District of Texas in 2008; (ii) written

      notice delivered to Defendant from IP Navigation Group in 2012; (iii) the notoriety of the Mirror

      Imaging litigations in the Eastern District of Texas in 2017; and/or (iv) written notice delivered to

      Defendant from Mirror Imaging in March 2018 or December 2019 or March 2020. In addition,

      and/or in the alternative, on information and belief, and in view of the clear infringement by the

      Accused Instrumentalities, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, and in view of the clear infringement by the Accused

      Instrumentalities and the notoriety of the Mirror Imaging litigations, Defendant instructs its




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               55
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 56 of 82




       employees to not review the patents of others for clearance or to assess infringement thereof. As

       such, Defendant has been willfully blind to the patent rights of Plaintiff.

97.    Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                             COUNT III
                              Infringement of U.S. Patent No. 10,262,009

98.    Plaintiff incorporates the above paragraphs by reference.

99.    Defendant has been on actual notice of the ’009 Patent at least as early as the date it received

       service of the Original Complaint in this litigation.

100.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

       Accused JPM Instrumentalities and generates substantial financial revenues and benefits

       therefrom.

101.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

       at least Claim 21 of the ’009 Patent by making, using, importing, selling, and/or offering for sale

       the Accused JPM Instrumentalities. Defendant directly makes the infringing Accused JPM

       Instrumentalities at least because it is solely responsible for putting the infringing systems into

       service by directing or controlling the systems as a whole and by obtaining the benefits therefrom.

       More specifically, and on information and belief, with respect to the Accused JPM

       Instrumentalities, Defendant: (i) executed contracts with third party servicers for the provision of

       imaging and/or archival services and databases for financial records; (ii) developed, owns, and

       maintains its own digital storage archives for financial records; (iii) provides access to such

       imaging and archival databases via its own branded Internet domains and mobile applications

       using its own name and business trade dress; (iv) exercises authority over the provision of such

       imaging and/or archival services and databases; (v) openly advertises and promotes such imaging

       and/or archival services and databases bearing its name and business trade dress to customers,



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              56
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 57 of 82




       including by placing links for such imaging and/or archival services and databases on the

       Defendant’s Internet domain web pages and mobile applications, as well as by preparing and

       providing access to periodic branded account statements incorporating data from such databases;

       (vi) authored or commissioned the preparation of computer code for accessing and retrieving

       stored and/or archived financial records via its Internet domain web pages and mobile applications;

       (vii) claims ownership and control over such stored and/or archived financial records by virtue of

       its corporate branding and the provision of direct access; and (viii) receives monetary benefits from

       the provision of such financial records storage and archival services to customers. See Figure

       Groups A, B, and C.

102.   Further on information and belief, Defendant directly uses the infringing Accused JPM

       Instrumentalities at least because it assembled the combined infringing elements and makes them

       collectively available in the United States, including via its Internet domain web pages and mobile

       applications, as well as via its internal systems and interfaces. Further, and on information and

       belief, Defendant has directly infringed by using the infringing Accused JPM Instrumentalities as

       part of its ongoing and regular testing and/or internal legal compliance activities. Such testing and

       legal compliance necessarily requires JPM to make and use the Accused Instrumentalities in an

       infringing manner. Still further, Defendant is a direct infringer by virtue of its branding and

       marketing activities which collectively comprise the sale and offering for sale of the infringing

       Accused JPM Instrumentalities. See Figure Groups A and B.

103.   Although the preambles of the Asserted Claims are not limiting, the Accused Statement

       Instrumentalities comprise a specially programmed system for performing a method of accessing

       an electronically-stored financial document from one of a first storage system associated with a

       first entity or a second storage system associated with a second entity, wherein the second storage




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               57
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 58 of 82




     system is located remotely from the first storage system, wherein the first and second storage

     systems each include a plurality of electronic images stored therein, each of the plurality of

     electronic images corresponding to a plurality of financial documents, and wherein each electronic

     image is associated with at least one specific document parameter, wherein the specific document

     parameter includes a numerical sequence that contains information relating to a record date of the

     corresponding financial document, wherein the first storage system is associated with a primary

     interface and the second storage system is associated with a secondary interface.              More

     specifically, the Accused Statement Instrumentalities comprise specially programmed systems for

     providing a plurality of financial services, including but not limited to providing and supporting

     financial account and/or depository services (including but not limited to credit cards, debit cards,

     checking and/or savings accounts, and secured/unsecured loans). Pursuant to such services, JPM

     prepares, stores, archives, delivers, and makes available for retrieval, periodic account statements

     to customers of such services. On information and belief, such periodic account statements and

     the data associated therewith (the “plurality of electronic images of financial documents”) are

     maintained in a plurality of storage systems, which are comprised of hardware (including servers)

     and software (including source code). On information and belief, such periodic account statements

     and the data associated therewith comprise electronic images associated with a document

     parameter that includes a numerical sequence that is representative of a record date of the

     corresponding statement. More specifically, and on information and belief, such periodic account

     statements and the data associated therewith are maintained and indexed using, at least in part, the

     date associated with the corresponding statement (e.g., the date on which the corresponding

     statement was prepared, the date on which such corresponding statement was delivered to the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             58
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 59 of 82




       customer, and/or the date or month/year of which the corresponding statement concerns). See

       Figure Group A.

104.   Likewise and/or in the alternative, and although the preambles of the Asserted Claims are not

       limiting, the Accused Check Image Instrumentalities comprise a specially programmed system for

       performing a method of accessing an electronically-stored financial document from one of a first

       storage system associated with a first entity or a second storage system associated with a second

       entity, wherein the second storage system is located remotely from the first storage system,

       wherein the first and second storage systems each include a plurality of electronic images stored

       therein, each of the plurality of electronic images corresponding to a plurality of financial

       documents, and wherein each electronic image is associated with at least one specific document

       parameter, wherein the specific document parameter includes a numerical sequence that contains

       information relating to a record date of the corresponding financial document, wherein the first

       storage system is associated with a primary interface and the second storage system is associated

       with a secondary interface.    More specifically, the Accused Check Image Instrumentalities

       comprise systems for providing a plurality of financial services, including but not limited to

       providing and supporting financial account and/or depository services (including but not limited

       to credit cards, debit cards, checking and/or savings accounts, and secured/unsecured loans).

       Pursuant to such services, JPM prepares, stores, archives, delivers, and makes available for

       retrieval, electronic images of checks (and the data associated therewith) cleared from the

       corresponding accounts of customers of such services. On information and belief, such check

       images and the data associated therewith (the “plurality of financial documents”) are maintained

       in a plurality of storage systems, which are comprised of hardware (including servers) and software

       (including source code). On information and belief, such check images and the data associated




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             59
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 60 of 82




       therewith comprise electronic images associated with a document parameter that includes a

       numerical sequence that is representative of a record date of the corresponding statement. More

       specifically, and on information and belief, such check images and the data associated therewith

       are maintained and indexed using, at least in part: (i) certain ANSI X9.100-140-2018 (“X9”) file

       formats and file headers which include, inter alia, “Date” fields and data; and/or (ii) certain

       numerical date signifiers, such as the date on which the corresponding check cleared or was posted.

       See Figure Groups A and C.

105.   On information and belief, the aforementioned Accused Statement Instrumentalities include at

       least a first storage system including a first fixed medium, the first storage system being associated

       with a first entity. More specifically, the Accused Statement Instrumentalities comprise a plurality

       of storage systems, which are comprised of hardware (including servers) and software (including

       source code). On information and belief, the Accused Statement Instrumentalities comprise a first

       storage system associated with one or more third party imaging and/or archival service providers

       (such as, for example, Viewpointe), as well as a second storage system associated with JPM. On

       information and belief, the first storage system associated with one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe) comprises one or more

       servers with hard disc data storage or functionally equivalent fixed data storage mediums. By way

       of example, such first storage system is comprised of the “geographically dispersed Tier 3+ IBM

       data centers” of Viewpointe, or a functionally equivalent third party data storage system. See, e.g.,

       https://www.viewpointe.com/our-services/managed-services/data-centers/.                Further     on

       information and belief, the first storage system associated with one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe) stores at least some of the

       electronic images for the plurality of financial documents wherein the document parameter for




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                60
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 61 of 82




       each of the at least some of the electronic images that are configured to be stored in the first storage

       system are greater than a predetermined parameter, wherein the predetermined parameter is a date

       or time period. More specifically, and on information and belief, the first storage system of the

       Accused Statement Instrumentalities is configured such that it stores electronic images of periodic

       account statements wherein the date associated with the statement (the “predetermined parameter”)

       is greater than a given age or time period (such as, for example, 12 or 18 or 24 months prior to the

       current date). See Figure Group A.

106.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least a first storage system including a first fixed

       medium, the first storage system being associated with a first entity. More specifically, the

       Accused Check Image Instrumentalities comprise a plurality of storage systems, which are

       comprised of hardware (including servers) and software (including source code). On information

       and belief, the Accused Check Image Instrumentalities comprise a first storage system associated

       with one or more third party imaging and/or archival service providers (such as, for example,

       Viewpointe), as well as a second storage system associated with JPM. On information and belief,

       the first storage system associated with one or more third party imaging and/or archival service

       providers (such as, for example, Viewpointe) comprises one or more servers with hard disc data

       storage or functionally equivalent fixed data storage mediums. By way of example, such first

       storage system is comprised of the “geographically dispersed Tier 3+ IBM data centers” of

       Viewpointe, or a functionally equivalent third party data storage system. On information and

       belief, the first storage system associated with one or more third party imaging and/or archival

       service providers (such as, for example, Viewpointe) stores at least some of the electronic images

       for the plurality of financial documents wherein the document parameter for each of the at least




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  61
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 62 of 82




       some of the electronic images that are configured to be stored in the first storage system are greater

       than a predetermined parameter, wherein the predetermined parameter is a date or time period.

       More specifically, and on information and belief, the first storage system of the Accused Check

       Image Instrumentalities is configured such that it stores electronic images of checks cleared from

       the corresponding accounts of customers, wherein the date associated with the check (the

       “predetermined parameter”) is greater than a given age or time period (such as, for example, 12 or

       18 or 24 months prior to the current date). See Figure Groups B and C.

107.   In addition, and on information and belief, the aforementioned Accused Statement

       Instrumentalities include at least a second storage system including a second fixed medium,

       wherein the second storage system is located remotely from the first storage system, the second

       storage system being associated with a second entity. More specifically, the Accused Statement

       Instrumentalities comprise a second storage system associated with JPM, and such storage system

       comprises one or more servers with hard disc data storage or functionally equivalent fixed data

       storage mediums. On information and belief, such second storage system associated with JPM is

       located remotely from the first storage system associated with the one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe). Further, and on information

       and belief, the second storage system associated with JPM is configured such that it stores at least

       some of the electronic images for the plurality of financial documents wherein the document

       parameter for each of the at least some of the electronic images configured to be stored in the

       second storage system are less than or equal to the predetermined parameter. More specifically,

       and on information and belief, the second storage system of the Accused Statement

       Instrumentalities is configured such that it stores electronic images of periodic account statements

       wherein the date associated with the statement (the “predetermined parameter”) is less than or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                62
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 63 of 82




       equal to a given age or time period (such as, for example, 12 or 18 or 24 months prior to the current

       date). See Figure Group A.

108.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least a second storage system including a second fixed

       medium, wherein the second storage system is located remotely from the first storage system, the

       second storage system being associated with a second entity. More specifically, the Accused

       Check Image Instrumentalities comprise a second storage system associated with JPM, and such

       storage system comprises one or more servers with hard disc data storage or functionally

       equivalent fixed data storage mediums. On information and belief, such second storage system

       associated with JPM is located remotely from the first storage system associated with the one or

       more third party imaging and/or archival service providers (such as, for example, Viewpointe).

       Further, and on information and belief, the second storage system associated with JPM is

       configured such that it stores at least some of the electronic images for the plurality of financial

       documents wherein the document parameter for each of the at least some of the electronic images

       configured to be stored in the second storage system are less than or equal to the predetermined

       parameter. More specifically, and on information and belief, the second storage system of the

       Accused Check Image Instrumentalities is configured such that it stores electronic images of

       images of checks cleared from the corresponding accounts of customers, wherein the date

       associated with the check (the “predetermined parameter”) is less than or equal to a given age or

       time period (such as, for example, 12 or 18 or 24 months prior to the current date). See Figure

       Groups B and C.

109.   In addition, and on information and belief, the aforementioned Accused Statement

       Instrumentalities include at least an electronic processor which has electronic access to the first




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               63
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 64 of 82




       and second storage systems and is also interlinked to the first storage system and the second storage

       system, wherein the electronic processor is electronically interlinked to the first storage system

       and the second storage system through an interlinked interface. More specifically, the Accused

       Statement Instrumentalities comprise a plurality of Internet servers directly accessible to users in

       the United States via the Internet domains and mobile applications of JPM. In addition, and/or in

       the alternative, the Accused Statement Instrumentalities comprise a plurality of Internet servers

       directly accessible to employees and/or agents of JPM via internal (non-public) terminal interfaces

       within JPM. On information and belief, such plurality of Internet servers comprise a plurality of

       processors which are collectively interlinked to, and have electronic access to, the first and second

       storage systems via an interlinked interface, and which are collectively configured to: (i)

       electronically receive requests for one of the stored electronic images of the plurality of financial

       documents; (ii) automatically compare the numerical sequence of the document parameter

       associated with the requested stored electronic image to the predetermined parameter; (iii)

       automatically access the first storage system when the numerical sequence of the document

       parameter associated with the requested stored electronic image is greater than the predetermined

       parameter; (iv) automatically access the second storage system when the numerical sequence of

       the document parameter associated with the requested stored electronic image is less than or equal

       to the predetermined parameter; and (v) automatically retrieve the requested stored electronic

       image from the first storage system or the second storage system once the first storage system or

       the second storage system has been accessed.

110.   More specifically, and on information and belief, the Accused Statement Instrumentalities

       comprise a plurality of Internet servers directly accessible to users in the United States via the

       Internet domains and mobile applications of JPM. Each such domain and/or application comprises




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               64
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 65 of 82




       and renders a user interface which is electronically interlinked (via, for example, the Internet) to

       the first and second storage systems. See Figure Group A. Upon receiving an electronic request

       for a given statement image, the processors of the Accused Statement Instrumentalities are

       configured such that they individually and/or collectively: (i) automatically compare the numerical

       sequence (e.g., the date) associated with the requested image; (ii) automatically access the

       appropriate storage system (i.e., the first storage system with one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe), or the second storage system

       associated with JPM) based on the comparison of the numerical sequence; and (iii) automatically

       retrieve the selected image.

111.   In addition, and/or in the alternative, and on information and belief, the Accused Statement

       Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

       agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

       each such terminal accesses an application which comprises and renders a user interface which is

       electronically interlinked (via, for example, the Internet) to the first and second storage systems.

       Upon receiving an electronic request for a given statement image, the processors of the Accused

       Statement Instrumentalities are configured such that they individually and/or collectively: (i)

       automatically compare the numerical sequence (e.g., the date) associated with the requested image;

       (ii) automatically access the appropriate storage system (i.e., the first storage system with one or

       more third party imaging and/or archival service providers (such as, for example, Viewpointe), or

       the second storage system associated with JPM) based on the comparison of the numerical

       sequence; and (iii) automatically retrieve the selected image.

112.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least one electronic processor which has electronic




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              65
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 66 of 82




       access to the first and second storage systems and is also interlinked to the first storage system and

       the second storage system, wherein the electronic processor is interlinked to the first storage

       system and the second storage system through an electronically interlinked interface. More

       specifically, the Accused Check Image Instrumentalities comprise a plurality of Internet servers

       directly accessible to users in the United States via the Internet domains and mobile applications

       of JPM. In addition, and/or in the alternative, the Accused Check Image Instrumentalities

       comprise a plurality of Internet servers directly accessible to employees and/or agents of JPM via

       internal (non-public) terminal interfaces within JPM. On information and belief, such plurality of

       Internet servers comprise a plurality of processors which are collectively interlinked to, and have

       electronic access to, the first and second storage systems via an interlinked interface, and which

       are collectively configured to: (i) electronically receive requests for one of the stored electronic

       images of the plurality of financial documents; (ii) automatically compare the numerical sequence

       of the document parameter associated with the requested stored electronic image to the

       predetermined parameter; (iii) automatically access the first storage system when the numerical

       sequence of the document parameter associated with the requested stored electronic image is

       greater than the predetermined parameter; (iv) automatically access the second storage system

       when the numerical sequence of the document parameter associated with the requested stored

       electronic image is less than or equal to the predetermined parameter; and (v) automatically

       retrieve the requested stored electronic image from the first storage system or the second storage

       system once the first storage system or the second storage system has been accessed.

113.   More specifically, and on information and belief, the Accused Check Image Instrumentalities

       comprise a plurality of Internet servers directly accessible to users in the United States via the

       Internet domains and mobile applications of JPM. Each such domain and/or application comprises




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                66
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 67 of 82




       and renders a user interface which is interlinked (via, for example, the Internet) to the first and

       second storage systems. See Figure Group B. Upon receiving a request for a given check image,

       the processors of the Accused Check Image Instrumentalities are configured such that they

       individually and/or collectively: (i) automatically compare the numerical sequence (e.g., the date)

       associated with the requested image; (ii) automatically access the appropriate storage system (i.e.,

       the first storage system with one or more third party imaging and/or archival service providers

       (such as, for example, Viewpointe), or the second storage system associated with JPM) based on

       the comparison of the numerical sequence; and (iii) automatically retrieve the selected image.

114.   In addition, and/or in the alternative, and on information and belief, the Accused Check Image

       Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

       agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

       each such terminal accesses an application which comprises and renders a user interface which is

       electronically interlinked (via, for example, the Internet) to the first and second storage systems.

       Upon receiving an electronic request for a given check image, the processors of the Accused Check

       Image Instrumentalities are configured such that they individually and/or collectively: (i)

       automatically compare the numerical sequence (e.g., the date) associated with the requested image;

       (ii) automatically access the appropriate storage system (i.e., the first storage system with one or

       more third party imaging and/or archival service providers (such as, for example, Viewpointe), or

       the second storage system associated with JPM) based on the comparison of the numerical

       sequence; and (iii) automatically retrieve the selected image.

115.   The foregoing infringement on the part of JPM has caused past and ongoing injury to Plaintiff.

       The specific dollar amount of damages adequate to compensate for the infringement shall be




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              67
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 68 of 82




       determined at trial but is in no event less than a reasonable royalty from the date of first

       infringement to the expiration of the ’009 Patent.

116.   Defendant has been on actual or constructive notice of the Asserted Patents since at least as early

       as April 16, 2019 (the issue date of the ’009 Patent) by virtue of one or more of the following: (i)

       the notoriety of the Mirror Imaging litigations in the Eastern District of Texas in 2008; (ii) written

       notice delivered to Defendant from IP Navigation Group in 2012; (iii) the notoriety of the Mirror

       Imaging litigations in the Eastern District of Texas in 2017; and/or (iv) written notice delivered to

       Defendant from Mirror Imaging in March 2018 or December 2019 or March 2020. In addition,

       and/or in the alternative, on information and belief, and in view of the clear infringement by the

       Accused Instrumentalities, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, and in view of the clear infringement by the Accused

       Instrumentalities and the notoriety of the Mirror Imaging litigations, Defendant instructs its

       employees to not review the patents of others for clearance or to assess infringement thereof. As

       such, Defendant has been willfully blind to the patent rights of Plaintiff.

117.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                             COUNT IV
                              Infringement of U.S. Patent No. 10,402,447

118.   Plaintiff incorporates the above paragraphs by reference.

119.   Defendant has been on actual notice of the ’447 Patent at least as early as the date it received

       service of the Original Complaint in this litigation.

120.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

       Accused JPM Instrumentalities and generates substantial financial revenues and benefits

       therefrom.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                68
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 69 of 82




121.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

       at least Claim 11 of the ’447 Patent by making, using, importing, selling, and/or offering for sale

       the Accused JPM Instrumentalities. Defendant directly makes the infringing Accused JPM

       Instrumentalities at least because it is solely responsible for putting the infringing systems into

       service by directing or controlling the systems as a whole and by obtaining the benefits therefrom.

       More specifically, and on information and belief, with respect to the Accused JPM

       Instrumentalities, Defendant: (i) executed contracts with third party servicers for the provision of

       imaging and/or archival services and databases for financial records; (ii) developed, owns, and

       maintains its own digital storage archives for financial records; (iii) provides access to such

       imaging and archival databases via its own branded Internet domains and mobile applications

       using its own name and business trade dress; (iv) exercises authority over the provision of such

       imaging and/or archival services and databases; (v) openly advertises and promotes such imaging

       and/or archival services and databases bearing its name and business trade dress to customers,

       including by placing links for such imaging and/or archival services and databases on the

       Defendant’s Internet domain web pages and mobile applications, as well as by preparing and

       providing access to periodic branded account statements incorporating data from such databases;

       (vi) authored or commissioned the preparation of computer code for accessing and retrieving

       stored and/or archived financial records via its Internet domain web pages and mobile applications;

       (vii) claims ownership and control over such stored and/or archived financial records by virtue of

       its corporate branding and the provision of direct access; and (viii) receives monetary benefits from

       the provision of such financial records storage and archival services to customers. See Figure

       Groups A, B, and C.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               69
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 70 of 82




122.   Further on information and belief, Defendant directly uses the infringing Accused JPM

       Instrumentalities at least because it assembled the combined infringing elements and makes them

       collectively available in the United States, including via its Internet domain web pages and mobile

       applications, as well as via its internal systems and interfaces. Further, and on information and

       belief, Defendant has directly infringed by using the infringing Accused JPM Instrumentalities as

       part of its ongoing and regular testing and/or internal legal compliance activities. Such testing and

       legal compliance necessarily requires JPM to make and use the Accused Instrumentalities in an

       infringing manner. Still further, Defendant is a direct infringer by virtue of its branding and

       marketing activities which collectively comprise the sale and offering for sale of the infringing

       Accused JPM Instrumentalities. See Figure Groups A and B.

123.   Although the preambles of the Asserted Claims are not limiting, the Accused Statement

       Instrumentalities comprise a system for selectively storing and retrieving electronic images of a

       plurality of financial documents, each electronic image being associated with a document

       parameter that includes a numerical sequence that is representative of a record date of the

       corresponding financial document. More specifically, the Accused Statement Instrumentalities

       comprise systems for providing a plurality of financial services, including but not limited to

       providing and supporting financial account and/or depository services (including but not limited

       to credit cards, debit cards, checking and/or savings accounts, and secured/unsecured loans).

       Pursuant to such services, JPM prepares, stores, archives, delivers, and makes available for

       retrieval, periodic account statements to customers of such services. On information and belief,

       such periodic account statements and the data associated therewith (the “plurality of financial

       documents”) are maintained in a plurality of storage systems, which are comprised of hardware

       (including servers) and software (including source code). On information and belief, such periodic




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               70
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 71 of 82




       account statements and the data associated therewith comprise electronic images associated with

       a document parameter that includes a numerical sequence that is representative of a record date of

       the corresponding statement. More specifically, and on information and belief, such periodic

       account statements and the data associated therewith are maintained and indexed using, at least in

       part, the date associated with the corresponding statement (e.g., the date on which the

       corresponding statement was prepared, the date on which such corresponding statement was

       delivered to the customer, and/or the date or month/year of which the corresponding statement

       concerns). See Figure Group A.

124.   Likewise and/or in the alternative, and although the preambles of the Asserted Claims are not

       limiting, the Accused Check Image Instrumentalities comprise a system for selectively storing and

       retrieving electronic images of a plurality of financial documents, each electronic image being

       associated with a document parameter that includes a numerical sequence that is representative of

       a record date of the corresponding financial document. More specifically, the Accused Check

       Image Instrumentalities comprise systems for providing a plurality of financial services, including

       but not limited to providing and supporting financial account and/or depository services (including

       but not limited to credit cards, debit cards, checking and/or savings accounts, and

       secured/unsecured loans). Pursuant to such services, JPM prepares, stores, archives, delivers, and

       makes available for retrieval, electronic images of checks (and the data associated therewith)

       cleared from the corresponding accounts of customers of such services. On information and belief,

       such check images and the data associated therewith (the “plurality of financial documents”) are

       maintained in a plurality of storage systems, which are comprised of hardware (including servers)

       and software (including source code). On information and belief, such check images and the data

       associated therewith comprise electronic images associated with a document parameter that




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             71
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 72 of 82




       includes a numerical sequence that is representative of a record date of the corresponding

       statement. More specifically, and on information and belief, such check images and the data

       associated therewith are maintained and indexed using, at least in part: (i) certain ANSI X9.100-

       140-2018 (“X9”) file formats and file headers which include, inter alia, “Date” fields and data;

       and/or (ii) certain numerical date signifiers, such as the date on which the corresponding check

       cleared or was posted. See Figure Groups A and C.

125.   Further, and on information and belief, the aforementioned Accused Statement Instrumentalities

       include at least a first storage system including a first fixed medium, the first storage system being

       associated with a first entity. More specifically, the Accused Statement Instrumentalities comprise

       a plurality of storage systems, which are comprised of hardware (including servers) and software

       (including source code). On information and belief, the Accused Statement Instrumentalities

       comprise a first storage system associated with one or more third party imaging and/or archival

       service providers (such as, for example, Viewpointe), as well as a second storage system associated

       with JPM. On information and belief, the first storage system associated with one or more third

       party imaging and/or archival service providers (such as, for example, Viewpointe) comprises one

       or more servers with hard disc data storage or functionally equivalent fixed data storage mediums.

       By way of example, such first storage system is comprised of the “geographically dispersed Tier

       3+ IBM data centers” of Viewpointe, or a functionally equivalent third party data storage system.

       See, e.g., https://www.viewpointe.com/our-services/managed-services/data-centers/. Further on

       information and belief, the first storage system associated with one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe) stores at least some of the

       electronic images for the plurality of financial documents wherein the document parameter for

       each of the at least some of the electronic images that are configured to be stored in the first storage




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  72
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 73 of 82




       system are greater than a predetermined parameter, wherein the predetermined parameter is a date

       or time period. More specifically, and on information and belief, the first storage system of the

       Accused Statement Instrumentalities is configured such that it stores electronic images of periodic

       account statements wherein the date associated with the statement (the “predetermined parameter”)

       is greater than a given age or time period (such as, for example, 12 or 18 or 24 months prior to the

       current date). See Figure Group A.

126.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least a first storage system including a first fixed

       medium, the first storage system being associated with a first entity. More specifically, the

       Accused Check Image Instrumentalities comprise a plurality of storage systems, which are

       comprised of hardware (including servers) and software (including source code). On information

       and belief, the Accused Check Image Instrumentalities comprise a first storage system associated

       with one or more third party imaging and/or archival service providers (such as, for example,

       Viewpointe), as well as a second storage system associated with JPM. On information and belief,

       the first storage system associated with one or more third party imaging and/or archival service

       providers (such as, for example, Viewpointe) comprises one or more servers with hard disc data

       storage or functionally equivalent fixed data storage mediums. By way of example, such first

       storage system is comprised of the “geographically dispersed Tier 3+ IBM data centers” of

       Viewpointe, or a functionally equivalent third party data storage system. On information and

       belief, the first storage system associated with one or more third party imaging and/or archival

       service providers (such as, for example, Viewpointe) stores at least some of the electronic images

       for the plurality of financial documents wherein the document parameter for each of the at least

       some of the electronic images that are configured to be stored in the first storage system are greater




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                73
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 74 of 82




       than a predetermined parameter, wherein the predetermined parameter is a date or time period.

       More specifically, and on information and belief, the first storage system of the Accused Check

       Image Instrumentalities is configured such that it stores electronic images of checks cleared from

       the corresponding accounts of customers, wherein the date associated with the check (the

       “predetermined parameter”) is greater than a given age or time period (such as, for example, 12 or

       18 or 24 months prior to the current date). See Figure Groups B and C.

127.   In addition, and on information and belief, the aforementioned Accused Statement

       Instrumentalities include at least a second storage system including a second fixed medium,

       wherein the second storage system is located remotely from the first storage system, the second

       storage system being associated with a second entity. More specifically, the Accused Statement

       Instrumentalities comprise a second storage system associated with JPM, and such storage system

       comprises one or more servers with hard disc data storage or functionally equivalent fixed data

       storage mediums. On information and belief, such second storage system associated with JPM is

       located remotely from the first storage system associated with the one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe). Further, and on information

       and belief, the second storage system associated with JPM is configured such that it stores at least

       some of the electronic images for the plurality of financial documents wherein the document

       parameter for each of the at least some of the electronic images configured to be stored in the

       second storage system are less than or equal to the predetermined parameter. More specifically,

       and on information and belief, the second storage system of the Accused Statement

       Instrumentalities is configured such that it stores electronic images of periodic account statements

       wherein the date associated with the statement (the “predetermined parameter”) is less than or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              74
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 75 of 82




       equal to a given age or time period (such as, for example, 12 or 18 or 24 months prior to the current

       date). See Figure Group A.

128.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least a second storage system including a second fixed

       medium, wherein the second storage system is located remotely from the first storage system, the

       second storage system being associated with a second entity. More specifically, the Accused

       Check Image Instrumentalities comprise a second storage system associated with JPM, and such

       storage system comprises one or more servers with hard disc data storage or functionally

       equivalent fixed data storage mediums. On information and belief, such second storage system

       associated with JPM is located remotely from the first storage system associated with the one or

       more third party imaging and/or archival service providers (such as, for example, Viewpointe).

       Further, and on information and belief, the second storage system associated with JPM is

       configured such that it stores at least some of the electronic images for the plurality of financial

       documents wherein the document parameter for each of the at least some of the electronic images

       configured to be stored in the second storage system are less than or equal to the predetermined

       parameter. More specifically, and on information and belief, the second storage system of the

       Accused Check Image Instrumentalities is configured such that it stores electronic images of

       checks cleared from the corresponding accounts of customers, wherein the date associated with

       the check (the “predetermined parameter”) is less than or equal to a given age or time period (such

       as, for example, 12 or 18 or 24 months prior to the current date). See Figure Groups B and C.

129.   Further, and on information and belief, the aforementioned Accused Statement Instrumentalities

       include at least an electronic processor which has electronic access to the first and second storage

       systems and is also interlinked to the first storage system and the second storage system, wherein




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               75
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 76 of 82




       the electronic processor is interlinked to the first storage system and the second storage system

       through an interlinked interface.      On information and belief, such interlinked interface is

       configured such that it at least partially links the respective separate interfaces of the first and

       second storage systems. More specifically, the Accused Statement Instrumentalities comprise a

       plurality of Internet servers directly accessible to users in the United States via the Internet domains

       and mobile applications of JPM. In addition, and/or in the alternative, the Accused Statement

       Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

       agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

       such plurality of Internet servers comprise a plurality of processors which are collectively

       interlinked to, and have electronic access to, the first and second storage systems via an interlinked

       interface, and which are collectively configured to: (i) electronically receive requests for one of

       the stored electronic images of the plurality of financial documents; (ii) automatically, without

       human intervention, compare the numerical sequence of the document parameter associated with

       the requested stored electronic image to the predetermined parameter; (iii) automatically access

       the first storage system when the numerical sequence of the document parameter associated with

       the requested stored electronic image is greater than the predetermined parameter; (iv)

       automatically access the second storage system when the numerical sequence of the document

       parameter associated with the requested stored electronic image is less than or equal to the

       predetermined parameter; and (v) automatically retrieve the requested stored electronic image

       from the first storage system or the second storage system once the first storage system or the

       second storage system has been accessed.

130.   More specifically, and on information and belief, the Accused Statement Instrumentalities

       comprise a plurality of Internet servers directly accessible to users in the United States via the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  76
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 77 of 82




       Internet domains and mobile applications of JPM. Each such domain and/or application comprises

       and renders a user interface which is interlinked (via, for example, the Internet) to the first and

       second storage systems. See Figure Group A. On information and belief, such interlinked interface

       is configured such that it at least partially links the respective separate interfaces of the first and

       second storage systems. Upon receiving an electronic request for a given statement image, the

       processors of the Accused Statement Instrumentalities are configured such that they individually

       and/or collectively: (i) automatically, without human intervention, compare the numerical

       sequence (e.g., the date) associated with the requested image; (ii) automatically access the

       appropriate storage system (i.e., the first storage system with one or more third party imaging

       and/or archival service providers (such as, for example, Viewpointe), or the second storage system

       associated with JPM) based on the comparison of the numerical sequence; and (iii) automatically

       retrieve the selected image.

131.   In addition, and/or in the alternative, and on information and belief, the Accused Statement

       Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

       agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

       each such terminal accesses an application which comprises and renders a user interface which is

       interlinked (via, for example, the Internet) to the first and second storage systems. On information

       and belief, such interlinked interface is configured such that it at least partially links the respective

       separate interfaces of the first and second storage systems. Upon receiving an electronic request

       for a given statement image, the processors of the Accused Statement Instrumentalities are

       configured such that they individually and/or collectively: (i) automatically, without human

       intervention, compare the numerical sequence (e.g., the date) associated with the requested image;

       (ii) automatically access the appropriate storage system (i.e., the first storage system with one or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   77
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 78 of 82




       more third party imaging and/or archival service providers (such as, for example, Viewpointe), or

       the second storage system associated with JPM) based on the comparison of the numerical

       sequence; and (iii) automatically retrieve the selected image.

132.   Likewise and/or in the alternative, and on information and belief, the aforementioned Accused

       Check Image Instrumentalities include at least one electronic processor which has electronic

       access to the first and second storage systems and is also interlinked to the first storage system and

       the second storage system, wherein the electronic processor is interlinked to the first storage

       system and the second storage system through at least one interlinked interface. On information

       and belief, such interlinked interface is configured such that it at least partially links the respective

       separate interfaces of the first and second storage systems. More specifically, the Accused Check

       Image Instrumentalities comprise a plurality of Internet servers directly accessible to users in the

       United States via the Internet domains and mobile applications of JPM. In addition, and/or in the

       alternative, the Accused Check Image Instrumentalities comprise a plurality of Internet servers

       directly accessible to employees and/or agents of JPM via internal (non-public) terminal interfaces

       within JPM. On information and belief, such plurality of Internet servers comprise a plurality of

       processors which are collectively interlinked to, and have electronic access to, the first and second

       storage systems via an interlinked interface, and which are collectively configured to: (i)

       electronically receive requests for one of the stored electronic images of the plurality of financial

       documents; (ii) automatically, without human intervention, compare the numerical sequence of the

       document parameter associated with the requested stored electronic image to the predetermined

       parameter; (iii) automatically access the first storage system when the numerical sequence of the

       document parameter associated with the requested stored electronic image is greater than the

       predetermined parameter; (iv) automatically access the second storage system when the numerical




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   78
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 79 of 82




       sequence of the document parameter associated with the requested stored electronic image is less

       than or equal to the predetermined parameter; and (v) automatically retrieve the requested stored

       electronic image from the first storage system or the second storage system once the first storage

       system or the second storage system has been accessed.

133.   More specifically, and on information and belief, the Accused Check Image Instrumentalities

       comprise a plurality of Internet servers directly accessible to users in the United States via the

       Internet domains and mobile applications of JPM. Each such domain and/or application comprises

       and renders a user interface which is interlinked (via, for example, the Internet) to the first and

       second storage systems. See Figure Group B. Upon receiving an electronic request for a given

       check image, the processors of the Accused Check Image Instrumentalities are configured such

       that they individually and/or collectively: (i) automatically, without huma intervention, compare

       the numerical sequence (e.g., the date) associated with the requested image; (ii) automatically

       access the appropriate storage system (i.e., the first storage system with one or more third party

       imaging and/or archival service providers (such as, for example, Viewpointe), or the second

       storage system associated with JPM) based on the comparison of the numerical sequence; and (iii)

       automatically retrieve the selected image.

134.   In addition, and/or in the alternative, and on information and belief, the Accused Check Image

       Instrumentalities comprise a plurality of Internet servers directly accessible to employees and/or

       agents of JPM via internal (non-public) terminal interfaces within JPM. On information and belief,

       each such terminal accesses an application which comprises and renders a user interface which is

       interlinked (via, for example, the Internet) to the first and second storage systems. On information

       and belief, such interlinked interface is configured such that it at least partially links the respective

       separate interfaces of the first and second storage systems. Upon receiving a request for a given




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   79
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 80 of 82




       check image, the processors of the Accused Check Image Instrumentalities are configured such

       that they individually and/or collectively: (i) automatically, without human intervention, compare

       the numerical sequence (e.g., the date) associated with the requested image; (ii) automatically

       access the appropriate storage system (i.e., the first storage system with one or more third party

       imaging and/or archival service providers (such as, for example, Viewpointe), or the second

       storage system associated with JPM) based on the comparison of the numerical sequence; and (iii)

       automatically retrieve the selected image.

135.   The foregoing infringement on the part of JPM has caused past and ongoing injury to Plaintiff.

       The specific dollar amount of damages adequate to compensate for the infringement shall be

       determined at trial but is in no event less than a reasonable royalty from the date of first

       infringement to the expiration of the ’447 Patent.

136.   Defendant has been on actual or constructive notice of the Asserted Patents since at least as early

       as September 3, 2019 (the issue date of the ’447 Patent) by virtue of one or more of the following:

       (i) the notoriety of the Mirror Imaging litigations in the Eastern District of Texas in 2008; (ii)

       written notice delivered to Defendant from IP Navigation Group in 2012; (iii) the notoriety of the

       Mirror Imaging litigations in the Eastern District of Texas in 2017; and/or (iv) written notice

       delivered to Defendant from Mirror Imaging in March 2018 or December 2019 or March 2020. In

       addition, and/or in the alternative, on information and belief, and in view of the clear infringement

       by the Accused Instrumentalities, Defendant has a policy or practice of not reviewing the patents

       of others. Further on information and belief, and in view of the clear infringement by the Accused

       Instrumentalities and the notoriety of the Mirror Imaging litigations, Defendant instructs its

       employees to not review the patents of others for clearance or to assess infringement thereof. As

       such, Defendant has been willfully blind to the patent rights of Plaintiff.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               80
            Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 81 of 82




137.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                         PRAYER FOR RELIEF

       WHEREFORE, Mirror Imaging, LLC respectfully requests the Court enter judgment against

Defendant as follows:

       1.     Declaring that Defendant has infringed each of the Asserted Patents;

       2.     Awarding Mirror Imaging, LLC its damages suffered because of Defendant’s infringement

              of the Asserted Patents;

       3.     Awarding Mirror Imaging, LLC its costs, reasonable attorneys’ fees, expenses, and

              interest; and

       4.     Granting Mirror Imaging, LLC such further relief as the Court finds appropriate.

                                           JURY DEMAND

       Mirror Imaging, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             81
          Case 6:21-cv-00464-ADA Document 1 Filed 05/04/21 Page 82 of 82




Dated: May 4, 2021                      Respectfully Submitted

                                         /s/ M. Scott Fuller
                                         M. Scott Fuller
                                            Texas Bar No. 24036607
                                            sfuller@ghiplaw.com
                                         Randall Garteiser
                                            Texas Bar No. 24038912
                                            California Bar No. 239829
                                            rgarteiser@ghiplaw.com
                                         Christopher A. Honea
                                            Texas Bar No. 24059967
                                            California Bar No. 232473
                                            chonea@ghiplaw.com
                                         Thomas Fasone III
                                            Texas Bar No. 00785382
                                            tfasone@ghiplaw.com
                                         René Vazquez
                                            Virginia Bar No. 41988
                                            rvazquez@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400

                                         ATTORNEYS FOR PLAINTIFF
                                         MIRROR IMAGING, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 82
